Case 3:17-cv-00699-BRM-LHG Document 249 Filed 02/05/19 Page 1 of 59 PagelD: 4971

CHARLES C. CARELLA
BRENDAN T. BYRNE
JAN ALAN BRODY
JOHN M. AGNELLO
CHARLES M, CARELLA
JAMES FE. CECCHI

JAMES D. CECCHI (1933-1995)
JOHN G. GILFILLAN [il (1936-2008)
ELLIOT M. OLSTEIN (1939-2084}

JAMES T. BYERS
DONALD F, MICELI

A, RICHARD ROSS

CARL R. WOODWARD, II]
MELISSA E. FLAX
DAVID G, GILFILLAN

G, GLENNON TROUBLEFIELD

BREAN E. FENLON
LINDSEY H. TAYLOR
CARGLINE F. BARTLETT

COUNSELLORS aT LAW

5 BECKER FARM ROAD
ROSELAND, N.J. 07068-1739
PHONE (973) 994-1700
FAX (973) 994-1744
www. carellabyrne.com

CARELLA, BYRNE, CECCHI, OLSTEIN, BRODY & AGNELLO, P.C.

PETER G. STEWART
FRANCIS C. HAND
AVRAM S. EULE

CHRISTOPHER H. WESTRICK*

JAMES A. O'BRIEN [[1**

 

OF COUNSEL

“CERTIFIED BY THE SUPREME COURT OF
NEW JERSEY AS A CIVIL TRIAL ATTORNEY
“*MEMBER NY AND MA BARS GNLY

RAYMOND J. LILLIE
WILLIAM SQUIRE
STEPHEN R. DANEK
DONALD A. ECKLUND
MEGAN A. NATALE
ZACHARY §. BOWER+
MICHAEL CROSS
CHRISTOPHER 3. BUGGY
JORN V_ KELLY IH
MICHAEL A. INNES

+MEMBER FI. BAR ONLY

February 5, 2019
VIA ECF

The Honorable Brian R. Martinotti, U.S.D.J.
United States District Court

Clarkson S. Fisher Federal Bldg. & U.S. Courthouse
402 E. State Street

Trenton, NJ 08608

Re: Inve Insulin Pricing Litig., Civ. No. 3:17-cv-0699 (BRM)(LHG)

Dear Judge Martinotti:

The plaintiffs write to draw the Court’s attention to a decision this district issued last
Friday: Zn re Mercedes-Benz Emission Litigation, No. 2:16-cy-00881-JLL-JAD (D.N.J, Feb. 1,
2019), attached as Exhibit A. There, the Court denied the defendants’ motion to dismiss
plaintiff-consumers’ RICO claims even though the plaintiffs did not purchase the products
at issue directly from the defendants.

In Mercedes-Benz, the plaintiffi-consumers allege that Mercedes-Benz misled
consumers regarding the emissions features of various vehicles it manufactures, causing the
consumers to purchase vehicles they otherwise would not have. As here, the Mercedes-Benz
plaintiffs did not purchase their vehicles directly from Mercedes’ manufacturing facilities.
Instead, they obtained their cars from Mercedes-Benz dealers across the country—just as the
plaintiff here obtained their insulin medications from pharmacies.

Like the defendants here, Mercedes and the supplier of its fraudulent emissions
software (Bosch) argued that the consumer-plaintiffs failed to allege a direct RICO injury.
But the District Court of New Jersey disagreed. As the Court explained, “Plaintiff's
specifically allege that Mercedes defrauded its customers when it failed to disclose the
existence of the defeat device, and that this deception caused Plaintiffs’ injuries.” Dkt. 161,
pg. 24. The fact that the plaintiffs did not purchase their vehicles directly from Mercedes or
Bosch posed no obstacle to their RICO suit. The same should be true here. Just as Mercedes
lied to consumers regarding the emissions features of their vehicles, the insulin defendants
lied to patients regarding the average wholesale prices of their insulins. That the plaintiffs
obtained the defendants’ insulins from pharmacies rather than the defendants’ drug-
manufacturing plants does not matter for the purposes of the RICO causation analysis.
Case 3:17-cv-00699-BRM-LHG Document 249 Filed 02/05/19 Page 2 of 59 PagelD: 4972

February 5, 2019
Page 2

Thank you for your attention to this matter. If the Court has any questions, we are
available at its convenience.

Respectfully submitted,

CARELLA, BYRNE, CECCHI,
OLSTEIN, BRODY & AGNELLO

/s/ James E. Cecchi

JAMES £. CECCHI

cc: All Counsel of Record (via ECF)

CARELLA, BYRNE, CECCHI, OLSTEIN, BRODY & AGNELLO
A PROFESSIONAL CORPORATION
Case 3:17-cv-00699-BRM-LHG Document 249 Filed 02/05/19 Page 3 of 59 PagelD: 4973

EXHIBIT A
Case 3:17-cv-00699-BRM-LHG Document 249 Filed 02/05/19 Page 4 of 59 PagelD: 4974
Case 2:16-cv-00881-JLL-JAD Document 161 Filed 02/01/19 Page 1 of 56 PagelD: 3791

NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

IN RE MERCEDES-BENZ EMISSIONS] Civil Action No.: 16-881 GLL)VJAD)
LITIGATION
OPINION

 

 

LINARES, Chief District Judge.

This matter comes before the Court by way of Defendants Mercedes-Benz USA, LLC’s
and Daimler AG’s motion to dismiss the Fourth Consolidated and Amended Class Action
Complaint (“FAC”), (ECF No. 117), as well as Defendant Robert Bosch LLC’s motion to dismiss
the FAC, (ECF No. 118). Plaintiffs have opposed these motions (ECF Nos. 126-27), and
Defendants have replied thereto, (ECF Nos. 131-32). The Court decides this matter without oral
argument, pursuant to Federal Rule of Civil Procedure 78. For the reasons stated below,
Defendants’ motions are granted in part and denied in part.

| I. BACKGROUND!
A. Facts

This is a putative class action involving allegations that Defendants Mercedes-Benz USA,

LLC and Daimler AG (collectively, “Mercedes”), together with Bosch GmbH and Bosch LLC

(collectively, “Bosch’”) have unlawfully mislead consumers into purchasing certain “BlueTEC

 

| The facts as stated herein are taken as alleged in the FAC, (ECF No. 107},
Case 3:17-cv-00699-BRM-LHG Document 249 Filed 02/05/19 Page 5 of 59 PagelD: 4975
Case 2:16-cv-00881-JLL-JAD Document 161 Filed 02/01/19 Page 2 of 56 PagelD: 3792

diesel” vehicles (the “Polluting Vehicles”) by misrepresenting the environmental impact of these
vehicles during on-road driving. (FAC J 10-20).?

According to Plaintiffs, “Mercedes’ advertisements, promotional campaigns, and public
statements represented that the Polluting Vehicles had high fuel economy, low emissions, reduced
NOx by 90%, had lower emissions than comparable diesel vehicles, and had lower emissions than
other comparable vehicles.” (FAC 7 323). However, Mercedes, with help of Bosch, installed an
electronic control unit in the Polluting Vehicles known as the EDC17. (FAC 7358). The EDC17
allegedly functions as a defeat device, meaning it tumed off or limited emissions reductions during
real-world driving conditions. (FAC 4] 16-17, 21). This defeat device was “only discoverable
when conducting over-the-road testing that is not part of the certification protocol.” (FAC ¥ 252),
The Polluting Vehicles also allegedly failed to perform up to their touted environmental standards
in other situations, such as when ambient temperatures drop below 50°F/10°C—a defect Mercedes
has acknowledged. (FAC 7 135}.

Plaintiffs contend that Mercedes never disclosed the existence of the defeat device, nor the
fact that the BlueTEC engines emit emissions substantially higher than those of gasoline vehicles,
and thus, ‘defrauded its customers by omission, and engaged in fraud and unfair and deceptive
conduct under federal and state law.” (FAC Jf] 19, 313). Had Plaintiffs known of the emissions
issues associated with the Polluting Vehicles, they would not have purchased those vehicles, or
they would have paid substantially less for them. (FAC 4317). As to Bosch, the FAC sets forth
that Mercedes and Bosch entered into a scheme to evade U.S. emissions requirements and to

43

deceive “the public into believing the Polluting Vehicles were ‘clean diesels,’” in order to “bolster

 

2 The Polluting Vehicles consist of the following Mercedes models powered by BlueTEC diesel engines: ML 320,
ML 350, GL 320, E320, $350, R320, E Class, GL Class, ML Class, R Class, § Class, GLK Class, GLE Class, and
Sprinter. (FAC 418),
Case 3:17-cv-00699-BRM-LHG Document 249 Filed 02/05/19 Page 6 of 59 PagelD: 4976
Case 2:16-cv-00881-JLL-JAD Document 161 Filed 02/01/19 Page 3 of 56 PagelD: 3793

revenue, augment profits and increase Mercedes’ share of the diesel vehicle market.” (FAC 49] 17,
356).

Plaintiffs, on behalf of a national class and state subclasses, now assert claims for violation
of the RICO Act, as well as violations of state consumer protection statutes, and fraudulent
concealment. (FAC 9f 342-1752).

B. Procedural History

Plaintiffs initiated this action on February 18, 2016. (ECF No, 1). On May 6, 2016,
Plaintiffs filed the Consolidated and Amended Class Action Complaint (“CAC”). (ECF No. 17).
Mercedes moved to dismiss the CAC on July 8, 2016. (ECF No. 38). This Court granted that
motion on December 6, 2016. (ECF Nos. 58-59). The Court found that Plaintiffs failed to
establish Article HI standing because the CAC did not allege that their injury was fairly traceable
to Mercedes’ conduct. (ECF No. 58 at 11--14). In particular, the Court found that “Plaintiffs have
not alleged that they actually viewed any category of advertisements . . . that contained the alleged
misrepresentations.” (ECF No. 58 at 14). Accordingly, the Court dismissed the CAC without
prejudice. (ECF Nos. 58-59). Plaintiffs then filed a third consolidated and amended class action
complaint on March 3, 2017, (ECF No. 81), and finally, they filed the operative FAC on September
25, 2017 adding Bosch as a defendant and the accompanying RICO allegations. Mercedes and
Bosch now move separately to dismiss the FAC arguing that Plaintiffs lack Article HI standing,
that Plaintiffs’ state-law claims are preempted by the Clean Air Act or, alternatively, fail to state a

claim, and finally that Plaintiffs fail to state a RICO claim.
Case 3:17-cv-00699-BRM-LHG Document 249 Filed 02/05/19 Page 7 of 59 PagelD: 4977
Case 2:16-cv-00881-JLL-JAD Document 161 Filed 02/01/19 Page 4 of 56 PagelD: 3794

il. LEGAL STANDARD
A. Federal Rule of Civil Procedure 12(b)(1): Standing
Defendants seek to dismiss Plaintiffs’ Complaint for lack of standing. “Rule 12(b)(1}
governs motions to dismiss for lack of standing, as standing is a jurisdictional matter.” NM. Jersey
Brain & Spine Ctr. v. Aetna, Inc,, 801 F.3d 369, 371 n.3 (3d Cir. 2015).
“In essence the question of standing is whether the litigant is entitled to have the court

oF

decide the merits of the dispute or of particular issues.” Storino v. Borough of Point Pleasant
Beach, 322 F.3d 293, 296 (3d Cir. 2003) (quoting Warth v. Seldin, 422 U.S. 490, 498 (1975)). “It
is axiomatic that, in addition to those requirements imposed by statute, plaintiffs must also satisfy
Article III of the Constitution... .” Horvath v. Keystone Health Plan E., Inc., 333 F.3d 450, 455
(3d Cir, 2003). The requirements of Article HI standing are as follows:
(1) the plaintiff must have suffered an injury in fact—an invasion of a legally
protected interest which is (a) concrete and particularized and (b) actual or
imminent, not conjectural or hypothetical; (2) there must be a causal connection
between the injury and the conduct complained of; and (3) it must be likely, as
opposed to merely speculative, that the injury will be redressed by a favorable
decision.
Taliaferro v. Darby Twp. Zoning Bd., 458 F.3d 181, 188 (3d Cir. 2006) (quoting United States v.,
Hays, 515 U.S. 737, 742-43 (1995)); see also Spokeo, Inc. v, Robins, 136 8. Ct. 1540, 1547 (2016)
(reiterating the same factors and articulating the second factor as “fairly traceable to the challenged
conduct of the defendant”).
On a motion to dismiss for lack of standing, the plaintiff “‘bears the burden of establishing’
the elements of standing, and ‘each element must be supported in the same way as any other matter
on which the plaintiff bears the burden of proof, i.¢., with the manner and degree of evidence

required at the successive stages of the litigation.”” FOCUS v. Allegheny Cty. Ct. Com. PI, 75

F.3d 834, 838 (3d Cir. 1996) (quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 561 (1992)).
Case 3:17-cv-00699-BRM-LHG Document 249 Filed 02/05/19 Page 8 of 59 PagelD: 4978
Case 2:16-cv-00881-JLL-JAD Document 161 Filed 02/01/19 Page 5 of 56 PagelD: 3795

“For the purpose of determining standing, [the court] must accept as true all material allegations
set forth in the complaint, and must construe those facts in favor of the complaining party.”
Storinod, 322 F.3d at 296 (citing arth, 422 U.S. at 501).

B. Federal Rule of Civil Procedure 12(b)(6)

To withstand a motion to dismiss for failure to state a claim, a “complaint must contain
sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,
570 (2007)), “A claim has facial plausibility when the plaintiff pleads factual content that allows
the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”
id, at 678 (citing Twombly, 550 U.S. at 556). “The plausibility standard is not akin to a ‘probability
requirement,’ but it asks for more than a sheer possibility that a defendant has acted unlawfully.”
fd. (quoting Twombly, 550 U.S. at 556).

To determine the sufficiency of a complaint under Twombly and Iqbal in the Third Circuit,
the Court must take three steps. “First, it must ‘tak[e] note of the elements [the] plaintiff must
plead to state a claim.’ Second, it should identify allegations that, ‘because they are no more than
conclusions, are not entitled to the assumption of truth.’ Finally, ‘[w]hen there are well-pleaded
factual allegations, a court should assume their veracity and then determine whether they plausibly
give risé fo an entitlement for relief.” Connelly v. Lane Constr. Corp., 809 F.3d 780, 787 Gd Cir.
2016) (quoting /gbal, 556 U.S. at 675, 679) (citations omitted). “In deciding a Rule 12(b)(6)
motion, a court must consider only the complaint, exhibits attached to the complaint, matters of

public record, as well as undisputedly authentic documents if the complainant’s claims are based

upon these documents.” Afaver v. Belichick, 605 F.3d 223, 230 (3d Cir, 2010).
Case 3:17-cv-00699-BRM-LHG Document 249 Filed 02/05/19 Page 9 of 59 PagelD: 4979
Case 2:16-cv-00881-JLL-JAD Document 161 Filed 02/01/19 Page 6 of 56 PagelD: 3796

Ill. ANALYSIS

A. Article II] Standing

As mentioned briefly above, this Court had previously dismissed Plaintiffs’ CAC for lack
of standing. In its prior Opinion, this Court found that while the Plaintiffs had set forth allegations
“sufficient to support [their] claims that the [Polluting Vehicles] do not live up to Defendants’
representations,” Plaintiffs nevertheless failed to establish Article Il] standing because it was not
clear that the injury was “fairly traceable” to Defendants’ conduct. (ECF No. 58 at 8, 14). This
was because “no Plaintiff ha[d] alleged that he or she relied upon any of the cited advertisements
in deciding to lease or purchase one of Defendants’ vehicles.” (ECF No. 58 at 13-14). Both
Mercedes and Bosch now argue that Plaintiffs lack Article HI standing. (ECF Nos. 117-1 at 19-
25; 118-1 at 19-27), Mercedes and Bosch both claim that Plaintiffs failed to address the
traceability deficiencies raised in the Court’s prior Opinion. (ECF Nas, 117-1 at 19-23; 118-1 at
25-27). Mercedes also argues that Plaintiffs allegations contain three theories of injury that are
foreclosed as a matter of law: allegations regarding public environmental and health harms,
violations of environmental regulations, and allegations of future harm, and that Plaintiffs have
nevertheless abandoned these theories as a basis for standing. (ECF No. 117-1 at 24). Mercedes
argues that Plaintiffs’ benefit of the bargain theory is unsupported by allegations in the FAC, (ECF
No: 117-1 at 24): Bosch similarly claims that Plaintiffs: have abandoned all theories of injury
except for a benefit-of-the-bargain injury, but that the “benefit of the bargain, upon which Plaintiffs
base their claim for overpayment, cannot serve as the basis for an Article HI injury in the absence
of a contract or any ‘bargain’ between [Bosch] and Plaintiffs.” (ECF No. 118-1 at 20-21). The

Court will address these arguments in turn.
Case 3:17-cv-00699-BRM-LHG Document 249 Filed 02/05/19 Page 10 of 59 PagelD: 4980
Case 2:16-cv-00881-JLL-JAD Document161 Filed 02/01/19 Page 7 of 56 PagelD: 3797

1. Injury-in-Fact

Plaintiffs have established an injury in fact that can serve as the basis for Article IIl
standing. In its prior Opinion, this Court found that “Plaintiffs have plausibly pled that the products
received did not live up to the claims made by Defendants,” and that “benefit of the bargain
damages are recoverable for overpayment and recoverable to confer standing.” (ECF No, 58 at 6,
8). In challenging Plaintiffs’ benefit of the bargain theory of injury in fact, both Mercedes and
Bosch argue that Plaintiffs have not shown that the Polluting Vehicles “failed to work for [their]
intended purpose or [are] worth objectively less than what one could reasonably expect.” (ECF
No. 117-1 at 24 (quoting Koronthaly v. L'Oreal USA, Inc., 374 F. App’x 257, 259 (3d Cir. 2010));
ECF No. 118-1 at 21). However, accepting Plaintiffs’ allegations as true, they paid a higher price
for the BlueTEC clean diesel engines, which, in reality, polluted at levels far higher than would be
expected, (FAC §f] 317, 323). “In other words, they paid for a product which did not operate in
the way they believed it did.” Jn re Duramax Diesel Litig., 298 F. Supp. 3d 1037, 1052 (E.D.
Mich, 2018). Claims of overpayment for a misrepresented product are “classic form{s] of injury
in fact,” that “[are] concrete and particularized.” Jn re Gerber Probiotic Sales Practice Litig., No.
12-835, 2013 WL 4517994, at *5 (D.N.J. Aug. 23, 2013).

Defendants’ reliance on cases like Koronthaly and Estrada v. Johnson & Johuson, No. 16-
7492, 2017 WL 2999026 (D.N.J. July 14, 2017), is misplaced, as those cases are distinguishable.
In fact, Estrada explains why the facts before Judge Wolfson in that case and before the Third
Circuit in Koronthaly are different from those present here. Judge Wolfson wrote that:

[w]hile Plaintiff places reliance on several cases recognizing standing on a benefit-

of-the-bargain theory of economic harm, those cases are distinguishable from the

present matterf[, because] . . . in each of those cases, the courts found that the

plaintiffs did not receive the benefit of their bargain because either: (i) the plaintiffs

received a defective product; or (ii) the plaintiffs pled facts sufficient for the court
to conclude that they would not have purchased the product at issue but for a
Case 3:17-cv-00699-BRM-LHG Document 249 Filed 02/05/19 Page 11 of 59 PagelD: 4981
Case 2:16-cv-00881-JLL-JAD Document 161 Filed 02/01/19 Page 8 of 56 PagelD: 3798

specific misrepresentation by the defendants; i.c., that the plaintiff was induced into
purchasing the product by a specific misrepresentation.

Estrada, 2017 WL 2999026, at *9. In both Koronthaly and Estrada, the plaintiffs pled injury-in-
fact based on economic harm from an alleged physical injury that came from an undisclosed risk
from using a cosmetic product. 374 F, App’x at 259; 2017 WL 2999026, at *9. However, these
are cases where “the plaintiffs suffered no ill effects.” Jn re Gerber, 2013 WL 4517994, at *5.
That is not the case here, as Plaintiffs have pled facts asserting that they fall into either of the two
categories recognizing standing on a benefit of the bargain theory as outlined in Estrada.

In addition, Bosch argues that Plaintiffs have not established an injury-in-fact in their
claims against it, because “[Bosch] was not a party to any of Plaintiffs’ vehicle-purchase contracts,
and no named Plaintiff makes any allegation that they had any relationship with [Bosch].” (ECF
No, 118-1 at 21). Bosch’s reliance on the absence of privity of contract is not relevant in this
context. In the cases Bosch cites in support of this proposition—Koronthaly, Bowman v. RAM
Med., hic., No. 10-cv-4403, 2012 WL 1964452 (D.N.J. May 31, 2012), and Young v. Johnson &
Johnson, No. 11-4580, 2012 WL 1372286 (D.N.J. Apr. 19, 2012)-—the lack of the contract alone
was not the only reason the plaintiffs failed to establish injury-in-fact, In each case, it was the lack
of privity of contract in addition to a failure to allege facts demonstrating that the product failed to
work as intended or was worth Jess than what a reasonable consumer would expect. Koronthaly,
374 F. App’x at 259; Bowman, 2012 WL 1964452, at *3; Young, 2012 WL 1372286, at *4. Judge
Chen explained in Ja re Chrysler-Dodge-Jeep Ecodiesel Marketing, Sales Practices and Products
Liability Litigation ("FCA"):

[T]he courts in L'Oreal and Johnson & Johnson never held that a plaintiff must

have a contractual! relationship with a defendant in order to assert a cognizable

overpayment injury. Instead, those courts simply noted that the plaintiffs there had

invoked a benefit-of-the-bargain theory of injury, but could not maintain such a
theory because they had not entered into contracts with the defendants. Here,
Case 3:17-cv-00699-BRM-LHG Document 249 Filed 02/05/19 Page 12 of 59 PagelD: 4982
Case 2:16-cv-00881-JLL-JAD Document 161 Filed 02/01/19 Page 9 of 56 PagelD: 3799

Plaintiffs do not allege that they entered into contracts with the Bosch Defendants,

which were then breached. Rather, Plaintiffs assert that the Bosch Defendants

played a role in designing, implementing, and concealing software that was used in

the Class Vehicles to cheat emissions tests.... The benefit-of-the-bargain contract

analysis in L'Oreal and Johnson & Johnson is therefore inapplicable.
295 F. Supp. 3d 927, 953 (N.D. Cal. 2018). 3

2. Fairly Traceable

Defendants’ traceability arguments also fail. While this Court is very cognizant of its
previous Opinion dismissing the CAC on traceability grounds, it now finds that the FAC addresses
these concerns, in light of Plaintiffs amendments and a spate of recent decisions in other districts
addressing Article II] standing in very similar cases which support a finding that Plaintiffs have
established Article I] standing. Mercedes and Bosch attack the traceability query from different
angles, so the Court will address their arguments separately.

i. Mercedes

Mercedes argues that “fifty-four out of the sixty named plaintiffs in the FAC [] still fail to
allege facts sufficient to support Article III standing,” despite the Court’s prior Opinion holding
that those same Plaintiffs did not establish reliance on the cited advertisements in their decision to
purchase or lease a Polluting Vehicle. (ECF No. 117-1 at 19-20). Mercedes claims that twenty-
four of those plaintiffs reallege the same boilerplate, generalized assertions of deception and
reliance that the Court previously rejected. (ECF No. 117-1 at 20-21). Another seventeen

Plaintiffs point to advertising from non-party dealerships, while seven Plaintiffs do not allege that

the advertisements they saw “contained the alleged misrepresentations.” (ECF No. 117-1 at 2I-

 

1 Bosch also argues that the R320 and GLE types of the Polluting Vehicles should excluded from the claims because,
“Plaintiffs have no standing to pursue claims based on Affected Vehicles that they did not purchase or lease.” (ECF
No. 118-1 al 13-14}, This argument is premature al the motion to dismiss stage. Luppino v. Mercedes-Benz USA,
LLC, No. 09-5582, 2013 WL 6047556, at *6 (D.N.J. Nov. 12, 2013) (finding that “dismissal of Plaintiffs’ claims
related to vehicle/wheel ‘tire combinations Plaintiffs did not purchase would be premature” at the motion to dismiss
siage).
Case 3:17-cv-00699-BRM-LHG Document 249 Filed 02/05/19 Page 13 of 59 PagelD: 4983
Case 2:16-cv-00881-JLL-JAD Document161 Filed 02/01/19 Page 10 of 56 PagelD: 3800

22). Finally, six more Plaintiffs do not allege that they viewed or relied on Mercedes’ ads before
buying or leasing their vehicle. (ECF No. 117-1 at 23).

Plaintiffs argue that they have cured these defects by retooling their complaint and
“focusing on Mercedes’ omissions and referencing the ‘clean diesel’ marketing campaign to
demonstrate that those omissions were plausibly material to the targeted consumers.” (ECF No.
126 at 28). The Court agrees. Plaintiffs have, for example, alleged that “Mercedes marketed the
BlueTEC-equipped vehicles as environmentally friendly and fuel efficient,” that this advertising
“lwas] widely disseminated throughout the United States,” and that Mercedes “hfeld] itself out as
a protector of the environment.” (FAC 44 321-22, 324), At the same time, Plaintiffs allege that
“Mercedes intentionally shut[] down or severely limitfed] the emissions control system when the
BlueTEC vehicles are on the road,” and that Mercedes “intentionally concealed” and hid this fact
“from the consuming public at the same time that” it “touted the vehicles as ‘clean,’ earth friendly,
and complaint with all the relevant emissions standards.” (FAC 4 16).

Similar allegations have been found by other courts addressing defeat device-based diesel
emissions scandals across the country. In Counts v. General Motors, the plaintiffs also asserted
an overpayment theory. 237 F. Supp. 3d 572, 582 (E.D. Mich. 2017). The Court explained as
follows:

GM promised a clean diese] engine—including ‘at least 90% less nitrogen oxide

and particulate emissions’—but actually delivered a vehicle that turns off its

emissions reduction system when in use. GM charged more for the diesel Chevrolet

Cruze model than a comparable gasoline model and Plaintiffs chose the diesel

model based at least in part on its ‘clean diesel’ features. Accordingly, Plaintiffs

allege that GM’s misrepresentations resulted in their overpaying for a vehicle

because the vehicle did not work in the way GM promised it would.

fd. The Counts Court found that:

[t]his alleged disparity between what the Cruze was represented to be and what it
actually is .. . is sufficient to constitute an injury in fact. Even if the Plaintiffs did

10
Case 3:17-cv-00699-BRM-LHG Document 249 Filed 02/05/19 Page 14 of 59 PagelD: 4984
Case 2:16-cv-00881-JLL-JAD Document 161 Filed 02/01/19 Page 11 of 56 PagelD: 3801

not specifically rely on the ‘clean diesel’ advertising in choosing to buy the Cruze,

they paid a price, determined the market, which relied upon GM’s representation

that the vehicle included a fully functional ‘clean diesel’ system. ... Plaintiffs

overpayment can thus be traced directly to GM’s alleged actions.
fd. at 586.

In in re Duramax Diesel Litigation, the plaintiffs alleged that GM “represented the
Duramax [diesel] engine as providing both low emissions and high performance.” 298 F. Supp.
3d 1037, 1046 (E.D. Mich. 2018). However, the Duramax plaintiffs alleged that the high power
and efficiency of the Duramax engine was obtained only by reducing emissions controls with the
aid of a defeat device, /d. at 1047. The Duramax plaintiffs alleged that had they known “of the
higher emissions at the time they purchased or leased their Polluting Vehicles, they would not have
purchased or leased those vehicles, or would have paid substantially less for the vehicles than they
did.” /d, at 1050. The Duramax Court found that the injury was “traceable to GM’s actions: GM
developed the Duramax engine (including the alleged defeat devices), marketed its diesel vehicles
as environmentally friendly, and set the MSRP for its diesel vehicles,” id. at 1052.

Lastly, in Jn re Volkswagen “Clean Diesel” Marketing, Sales Practices, and Products
Liability Litigation, the Court analyzed whether inflated financing and leasing fees paid by former
lessees of the class vehicles were fairly traceable to the conduct of Volkswagen. --- F. Supp. 3d.
---, 2018 WL 4777134, at *9 (N.D. Cal. Oct. 3, 2018). The plaintiffs in that case alleged that they
paid a premium for Volkswagen’s TDI “clean diesel” vehicles, which Volkswagen marketed as
“being low-emission, environmentally friendly, fuel efficient, and high performing,” while
concealing “the fact that VW had installed software in these cars that caused their emission

controls to perform one way during emissions testing, and another (less effective) way during

normal driving conditions. /d. at *1. The Court found that the increased fees were fairly traceable
Case 3:17-cv-00699-BRM-LHG Document 249 Filed 02/05/19 Page 15 of 59 PagelD: 4985
Case 2:16-cv-00881-JLL-JAD Document 161 Filed 02/01/19 Page 12 of 56 PagelD: 3802

to Volkswagen’s conduct, because the “‘clean diesel’ premium plausibly increased the price of the
financed vehicles, which in turn would have led directly to higher financing fees.” /d. at *9,

The allegations in the three cases finding Article IIE standing above are sufficiently similar
to those before this Court to support a finding that the alleged injury in fact was fairly traceable to
Mercedes’ conduct. As to Mercedes’ argument that fifty-four of the sixty named plaintiffs fail to
establish Article III standing, this argument fails for the same reasons elaborated above. The
“boilerplate” allegations that Mercedes’ claims are insufficient are quite the opposite. That
language is as follows:

Unknown to Plaintiff, at the time the vehicle was purchased, it was equipped with
an emissions system that tuned off or limited its emissions reduction system during
normal driving conditions and emitted pollutants such as NOx at many multiples
of emissions emitted from gasoline-powered vehicles, at many times the level a
reasonable consumer would expect from a “Clean Diesel”, and at many multiples
of that allowed by federal law. Mercedes’ unfair, unlawful, and deceptive conduct
in designing, manufacturing, marketing, selling, and leasing the ML 350 without
proper emission controls has caused Plaintiff out-of-pocket loss, future attempted
repairs, and diminished value of his vehicle. Mercedes knew about, manipulated,
or recklessly disregarded, the inadequate emission controls during normal driving
conditions, but did not disclose such facts or their effects to Plaintiff, so Plaintiff
purchased his vehicle on the reasonable, but mistaken, belief that his vehicle was a
“clean diesel” as compared to gasoline vehicles, complied with United States
emissions standards, and would retain all of its operating characteristics throughout
its useful life, including high fuel economy. Plaintiff selected and ultimately
purchased his vehicle, in part, because of the BlueTEC Clean Diesel system, as
represented through advertisements and representations made by Mercedes.
Plaintiff recalls that the advertisements and representations touted the cleanliness
of the engine system for the environment and the efficiency and power/performance
of the engine system. None of the advertisements reviewed or representations
received by Plaintiff contained any disclosure that the Polluting Vehicle had high
emissions compared to gasoline vehicles and the fact that Mercedes had designed
part of the emissions reduction system to turn off during normal driving conditions.
Had Mercedes disclosed this design, and the fact that the ML 350 actually emitted
pollutants at a much higher level than gasoline vehicles do, and at a much higher
level than a reasonable consumer would expect, and emitted unlawfully high levels
of pollutants, Plaintiff would not have purchased the vehicle, or would have paid
less for it.
Case 3:17-cv-00699-BRM-LHG Document 249 Filed 02/05/19 Page 16 of 59 PagelD: 4986
Case 2:16-cv-00881-JLL-JAD Document 161 Filed 02/01/19 Page 13 of 56 PagelD: 3803

(FAC | 27). The FAC sets out these same allegations for each named Plaintiff, (FAC {| 27-87).
These allegations mirror those in Counts, Duramax, and Volkswagen, in addition to the other
portions of the FAC already outlined above. As such, the Court rejects Mercedes’ arguments
regarding the deficiencies of the named plaintiffs’ claims as to Article III standing.

il. Boseh

Bosch argues that Plaintiffs’ allegations are based on its alleged misconduct with
Volkswagen and Fiat-Chrysler, and Bosch’s conduct with respect to other auto-makers “cannot
serve to establish a causal relationship to Plaintiffs’ alleged injuries concerning Mercedes
vehicles.” (ECF No. 118-1 at 25). Even if those allegations could establish a causal relationship,
Bosch argues, Plaintiffs have failed to identify any advertisements, representations, or ornissions
by Bosch itself, and thus Plaintiffs’ injuries are not fairly traceable to Bosch. (ECF No. 118-1 at
26).

Plaintiffs argue that they have adequately alleged that their injuries are fairly traceable to
Bosch’s conduct for the same reasons that the injuries are fairly traceable to Mercedes’ conduct.
(ECF No, 127 at 16). This Court agrees. The FAC is littered with allegations detailing Bosch’s
active participation in the alleged scheme to market the BlueTEC line of vehicles as “clean diesels”
when Bosch knew they were not. For example, Plaintiffs allege that without Bosch’s “knowing
and active cooperation, Mercedes would not have been able to carry out the ‘Clean Diesel’ scheme
outlined in this complaint,” and that Bosch “participated not just in the development of the defeat
device, but in the scheme to prevent U.S. regulators from uncovering the device’s true
functionality.” (FAC 4 20, 106). Bosch also allegedly “marketed ‘Clean Diesel’ in the United

States and lobbied U.S. regulators to approve ‘Clean Diesel.” (FAC 7 106).

13
Case 3:17-cv-00699-BRM-LHG Document 249 Filed 02/05/19 Page 17 of 59 PagelD: 4987
Case 2:16-cv-00881-JLL-JAD Document 161 Filed 02/01/19 Page 14 of 56 PagelD: 3804

In FCA, the Northern District of California dealt with facts nearly identical to the case
before this court. There, the plaintiffs alleged that they paid more for the EcoDiesel feature, which
the defendant falsely advertised as delivering more power, performance, fiiel economy, and
environmental friendliness than comparable gasoline vehicles. 295 F. Supp. 3d at 946. Bosch
argued similarly that the plaintiffs had “not identified any statement that [Bosch] made to [the
plaintiffs] that could support a purportedly inflated price for the Class Vehicles,” and that because
Bosch was not a party to the contract with Plaintiffs, it could not have deprived them of their
benefit of the bargain. Jd. at 951, There, as here, the plaintiffs alleged that Bosch “participated
in a scheme and conspiracy with {the auto manufacturers] to develop, implement, and conceal
software used in the Class Vehicles to cheat emissions tests.” Jd. The FCA Court found that the
hidden software in the EDC t7? rendered the affected vehicles defective, and thus less valuable, and
that because Bosch “had a hand in developing and implementing this software, their conduct
plausibly caused Plaintiffs’ economic loss.” Jd. The FC4 Court continued: “to the extent [Bosch]
knowingly concealed the software installed in the Class Vehicles from regulators and consumers,
Plaintiffs’ economic injuries are also fairly traceable to that conduct,” because the #C4 plaintiffs,
like the Plaintiffs here, alleged that the would not have bought or leased the Polluting Vehicles, or
would have paid less to do so had the defeat device been disclosed. /d. at 952. Thus, the FCA
court determined that the plaintiffs did not “need to identify a statement on which they relied that
was made by [Bosch] to plausibly trace their economic injuries to these entities.” fd.

The Duramax Court reached the same conclusion when facing Bosch’s arguments
regarding traceability. There, the Plaintiffs alleged that Bosch participated in the scheme to
develop the defeat device and prevent U.S. regulators from discovering it, in addition to lobbying

U.S. regulators to approve “clean diesel.” 298 F. Supp. 3d at 1053. Faced with these allegations,
Case 3:17-cv-00699-BRM-LHG Document 249 Filed 02/05/19 Page 18 of 59 PagelD: 4988
Case 2:16-cv-00881-JLL-JAD Document i161 Filed 02/01/19 Page 15 of 56 PagelD: 3805

Bosch argued that, because it did not manufacture the Duramax engine or market the affected
vehicles, “any overpayment by Plaintiffs [was] attributable solely to GM’s actions.” Jd. The
Duramax Court reasoned that though “the exact nature of [Bosch’s] marketing is unclear, it is
plausible that Bosch’s efforts contributed to the market demand for ‘clean diesel’ vehicles,
generally, in the United States,” and that the premiums Plaintiffs paid for those vehicies “were a
natural consequence of that market demand.” fd. “In other words, Plaintiffs overpaid for their
vehicles because Bosch worked closely with GM to install working defeat devices in the Duramax
vehicles.” Jd. Thus, the Duramax Plaintiffs adequately alleged that their injury was fairly
traceable to Bosch’s conduct. fd. at 1054. Both FCA and Duramax lay out factually analagous
precedent for finding that Plaintiffs have established Article HI standing as to their claims against
Bosch, and this Court will apply that precedent here in finding the same.
B. Rico Claims
Plaintiffs have also alleged a RICO claim against defendants. They state:
For many years now, the RICO Defendants have aggressively sought to increase
the sales of Polluting Vehicles in an effort to bolster revenue, augment profits and
increase Mercedes’ share of the diesel vehicle market. Finding it impossible to
achieve their goals lawfully, however, the RICO Defendants resorted instead to
orchestrating a fraudulent scheme and conspiracy. In particular, the RICO
Defendants, along with other entities and individuals, created and/or participated in
the affairs of an illegal enterprise (“Emissions Fraud Enterprise”) whose direct
purpose was to deceive the regulators and the public into believing the Polluting
Vehicles were “clean diesels.” As explained in greater detail below, the RICO
Defendants’ acts in furtherance of the Emissions Fraud Enterprise violate § 1962(c)
and (d).
(FAC { 336).
The Racketeer Influenced and Corrupt Organizations Act “makes it unlawful ‘for any

person employed by or associated with any enterprise engaged in, or the activities of which affect,

interstate or foreign commerce, to conduct or participate, directly or indirectly, in the conduct of

15
Case 3:17-cv-00699-BRM-LHG Document 249 Filed 02/05/19 Page 19 of 59 PagelD: 4989
Case 2:16-cv-00881-JLL-JAD Document 161 Filed 02/01/19 Page 16 of 56 PagelD: 3806

such enterprise’s affairs through a pattern of racketeering activity.’ Jn re ins. Brokerage Antitrust
Litig,, 618 F.3d 300, 362 (3d Cir. 2010) (quoting 18 U.S.C. § 1962(c)). Section 1962(d) expands
liability under the statute by making it “unlawful for any person to conspire to violate [18 U.S.C.
§ 1962(c)]”. 18 U.S.C. § 1962(d). “The RICO statute provides for civil damages for ‘any person
injured in his business or property by reason of a violation of [§ 1962].’” Amos v, Franklin Fin.
Servs. Corp., 509 F. App’x 165, 167 (3d Cir. 2013) (quoting Tabas v. Tabas, 47 F.3d 1280, 1289
(3d Cir, 1995)). A violation of the statute requires:

(1} conduct (2) of an enterprise (3) through a pattern (4) of racketeering activity,

The plaintiff must, of course, allege each of these elements to state a claim.

Conducting an enterprise that affects interstate commerce is obviously not in itself

a violation of § 1962, nor is the mere commission of the predicate offenses. In

addition, the plaintiff only has standing if, and can only recover to the extent that,

he has been injured in his business or property by the conduct constituting the
violation.

fd. (quoting Sedima S.P.R.L. v. Imrex Co., 473 U.S. 479, 496 (1985)).

Defendants argue that Plaintiffs have failed to allege a RICO injury, RICO
causation, and a RICO enterprise, and that they have otherwise failed to allege a pattern of
racketeering with particularity. (ECF Nos. 117-1 at 25-39; 118-1 at 27-55),

1. RICO Injury

The injury to business or property element of a RICO claim requires “proof of a concrete
financial toss and not mere injury to a valuable intangible property interest." Maio v. Aetna, Inc.,
221 F.3d 472, 483 (3d Cir. 2000) (quoting Steele v. Hosp. Corp. of Am., 36 F.3d 69, 70 (9th Cir.
1994)), A complaint therefore must contain allegations “of actual monetary loss, i.¢., an out-of-
pocket loss” to adequately plead the injury element. /d, Physical or emotional harm to a person
is insufficient to show that a person was injured in his business or property under the act. Magnum
v, Archdiocese of Phila., 253 F. App’x 224, 227 (3d Cir. 2007). “Similarly, losses which flow
from personal injuries are not [damage to] property under RICO.” /d. (quotations omitted).

16
Case 3:17-cv-00699-BRM-LHG Document 249 Filed 02/05/19 Page 20 of 59 PagelD: 4990
Case 2:16-cv-00881-JLL-JAD Document 161 Filed 02/01/19 Page 17 of 56 PagelD: 3807

Defendants argue that Plaintiffs alleged injuries—diminished value and overpayment—are
not cognizable under RICO. Diminished value is not a proper RICO injury, according to
Defendants, because Plaintiffs have not alleged facts showing that the vehicles have a lower resale
value, and RICO injury cannot be based on possible future events or factual speculation. (ECF
Nos. 117-1 at 26; 118-1 at 31-32). Defendants are correct that RICO does not recognize injuries
conditioned on future events or injuries that are impermissibly speculative. Maio, 221 F.3d at 495.

In fact, Plaintiffs fail to address Defendants’ contentions that their diminished value claims
are not sufficient for RICO purposes. “Where an issue of fact or law is raised in an opening brief,
but it is uncontested in the opposition brief, the issue is considered waived or abandoned by the
non-movant in regard to the uncontested issue.” Markert v. PNC Fin. Servs. Grp., 828 F. Supp.
2d 765, 773 (E.D. Pa. 2011). Thus, to the extent Plaintiffs’ RICO claims are based on their
diminished value theory of injury,’ Plaintiffs do not have RICO standing. See Duramax, 298 F.
Supp. 3d at 1071 (finding that the plaintiffs’ diminished value damages—based on a nearly
identical paragraph to paragraph 332 of the FAC—~ “are contingent on future, uncertain
developments,” and that those “injuries may never occur,” “are... currently unmeasurable,” and
“cannot give rise to RICO standing”).

Plaintiffs’ overpayment theory does not suffer from the same fatal flaws. As described
above, Plaintiffs allege that had Defendants disclosed the existence of the defeat device and the
true emissions performance of the Polluting Vehicles, they would not have purchased those

vehicles or would have paid substantially less for them. Defendants argue that Plaintiffs’

 

* Plaintiffs diminished value theory is articulated as follows: “Moreover, when and if Mercedes recalls the Polluting
Vehicles and degrades the BlueTEC Clean Diesel engine performance and fuel efficiency in order to make the
Polluting Vehicles compliant with EPA standards, Plaintiffs and Class members will be required to spend additional
sums on fuel and will not obtain the performance characteristics of their vehicles when purchased. Moreover,
Polluting Vehicles will necessarily be worth less in the marketplace because of their decrease in performance and
efficiency and increased wear on their cars’ engines.” (FAC 4 332).

17
Case 3:17-cv-00699-BRM-LHG Document 249 Filed 02/05/19 Page 21 of 59 PagelD: 4991
Case 2:16-cv-00881-JLL-JAD Document 161 Filed 02/01/19 Page 18 of 56 PagelD: 3808

overpayment allegations fail to establish RICO standing because “loss of value” or “benefit of the
bargain” damages are typically not available in RICO suits, and because “absent the sale of [a
Polluting] Vehicle at a loss, Plaintiffs’ overpayment theory is a claim for a speculative, intangible
property interest rather than a concrete financial loss.” (ECF Nos, 117-1 at 27; 118-1 at 29). The
existing diesel emissions litigation decisions squarely reject these arguments and distinguish the
cases relied upon by Mercedes and Bosch. Volkswagen, 2018 WL 4777134, at *13-15, FCA, 295
F. Supp. 3d at 959-61; Duramax, 298 F. Supp. 3d at 1068--73. The Court agrees with those
decisions.

Defendants rely heavily on In re Bridgestone/Firestone, Inc, Tires Products Liabilities
Litigation 155 F. Supp. 2d 1069 (8.D. Ind. 2001), fn re General Motors LLC Ignition Switch
Litigation, Nos. |4-md-2543, 14-mce-2543, 2016 WL 3920353 (S.D.N.Y. July 15, 2016), and
McLaughlin v. American Tobacco Co., 522 F.3d 215 (2d Cir. 2008), in support of their claim that
overpayment allegations are insufficient to create RICO standing.

The Bridgestone plaintiffs asserted a RICO claim against Bridgestone/Firestone on the
grounds that there was an alleged defect in certain tires that created a dangerous likelihood of tread
separation. 155 F. Supp. 2d at 1077. The plaintiffs based their RICO injury on their need to “bear
the financial loss associated with the cost of replacing the Tires and/or the diminished value of
their vehicles equipped with the Tires now that the truth regarding their safety and lack of
roadworthiness is known.” /d. at 1089, Plaintiffs also based RICO injury on the fact that, had
they known of the defect, they would not have bought, or would have paid substantially less for
the defective tires or the vehicles equipped with them. /d. The Court determined that these injuries
were too speculative to sustain a RICO injury as “[t]he actual failure of the Tires... is a

contingency upon which Plaintiffs’ economic damages are dependent.” /d. at 1092.
Case 3:17-cv-00699-BRM-LHG Document 249 Filed 02/05/19 Page 22 of 59 PagelD: 4992
Case 2:16-cv-00881-JLL-JAD Document 161 Filed 02/01/19 Page 19 of 56 PagelD: 3809

In Ignition Switch, the plaintiffs’ RICO claim was premised on GM’s manufacture of
vehicles with a defective ignition switch. 2016 WL 3920353, at *1. The plaintiffs’ theory of
injury was that they would not have purchased those cars, or paid less for them, had they known
of the defective ignition switch. /d. at *7. The Court held that this theory did not create RICO
standing, because “‘loss of value’ or ‘benefit of the bargain’ damages ‘are generally unavailable
in RICO suits’ and ‘plainly’ unavailable where (similar to the case here) a RICO claim ‘sound{s]
in fraud in the inducement.’” /d. at *16 (quoting McLaughlin, 522 F.3d at 228-29).

Finally, McLaughlin concerned a class action based on allegations that the defendants—
tobacco companies---fraudulently marketed light cigarettes as healthier alternatives to “full-
flavored” cigarettes. 522 F.3d at 220. The plaintiffs’ theory of injury in this case was again based
on a benefit of the bargain argument: the plaintiffs ercated a ‘loss of value” model which measured
“the difference between the price plaintiffs paid for light cigarettes as represented by defendants
and the (presumably lower) price they would have paid (but for defendants’ misrepresentation)
had they known the truth.” /d. at 228. The Second Circuit held that these expectation-based
damages did not suffice to create a RICO injury, because “Defendants’ misrepresentation could in
no way have reduced the value of the cigarettes that plaintiffs actually purchased, they simply
could have induced plaintiffs to buy Lights instead of full-flavored cigarettes.” Jd. at 229,
Additionally, the plaintiffs’ theory required the Second Circuit to “conceptualize the impossible—-
a healthy cigarette—and then to imagine what a consumer might have paid for such a thing.” Jd,
at 229.

There are critical differences between the theory of injury set forth here by Plaintiffs and
the RICO injuries alleged in the three aforementioned cases. First, Plaintiffs allege that they

overpaid for the Polluting vehicles at the time of purchase. FAC 4 400. All three courts to have

19
Case 3:17-cv-00699-BRM-LHG Document 249 Filed 02/05/19 Page 23 of 59 PagelD: 4993
Case 2:16-cv-00881-JLL-JAD Document 161 Filed 02/01/19 Page 20 of 56 PagelD: 3810

dealt with the question of RICO injury in the context of a defeat device-based diesel emissions
litigation have concluded that the fact that the injury occurred at the time of purchase constitutes
a RICO injury. In Duramax, the Court wrote that such an injury, “clearly suffices to create RICO
standing,” as the plaintiffs had identified ‘a specific payment attributable directly to the vehicle
component at issue which they opted to purchase on the basis of fraudulent conduct.” 298 F, Supp.
3d at 1071~72. In FCA, the Court similarly found that “Plaintiffs’ allegations of overpayment
easily clear[ed] the threshold” for establishing a concrete RICO injury where “Plaintiffs . . .
identified a particular, reasonably narrow range by which they allegedly overpaid for the Class
Vehicles.” 295 F. Supp. 3d at 962.

While Defendants argue that Duramax and FCA are distinguishable because they allege an
overpayment of a specific amount, (ECF Nos. 134-35, 143-44), that is not the hill upon which
RICO injury dies. In Volkswagen, Plaintiffs adequately alleged a RICO injury where they
contended that “they each paid a premium for something that they did not receive--—a vehicle with
low emissions.” 2018 WL 4777134, at *14. This injury was sufficiently concrete and tangible,
despite the fact that these plaintiffs did not identify the specific amount of damage. Jd. In fact,
the FCA Court acknowledged the same. 295 F. Supp. 3d at 962 (noting that the threshold for RICO
injury does not require a particular dollar amount); see also In re Avandia Mkte., Sales Practices
& Prods. Liab, Litig., 804 F.3d 633, 639-640 (3d Cir, 2015) (finding plaintiffs adequately alleged
RICO injury based on allegations that they overpaid—absent a specific dollar amount—for a drug
due to the inflationary effect that a drug manufacturer’s illegal or deceptive marketing practices
had on the drug); /n re Aetna UCR Litig., MDL No. 2020, Civ. No. 07-3541, 2015 WL 3970168,
at *10 (D.N.J. June 30, 2015) (finding plaintiffs adequately alleged RICO injury where plaintiffs

claimed they suffered “out-of-pocket losses in the form of higher co-payments” and “overpaid for

20
Case 3:17-cv-00699-BRM-LHG Document 249 Filed 02/05/19 Page 24 of 59 PagelD: 4994
Case 2:16-cv-00881-JLL-JAD Document 161 Filed 02/01/19 Page 21 of 56 PagelD: 3811

their health insurance plans”). What is important, and what is alleged here, is that the overpayment
occurred at the time of purchase, rather than being “contingent on a future occurrence or on the
vagaries of the free market.” Duramax, 298 F. Supp. 3d at 1072.

Additionally, “courts have recognized expectation damages under RICO... where an
agreement between the parties provided for a certain performance guarantee that the defendant had
no intention of keeping.” Jenition Switch, 2016 WL 3920353, at *17 (collecting cases). Here, as
in Volkswagen, FCA, and Duramax, Plaintiffs allege that Defendants participated in a scheme to
place a defeat device in the Polluting Vehicles, rendering them defective from the moment they
were manufactured. Because Defendants allegedly knew of—and orchestrated the creation of-—
that defect, they had no intention of delivering vehicles with heightened fuel efficiency and
environmental friendliness. See Duramax, 298 F. Supp. 3d at 1072 (“But, here, GM allegedly sold
Duramax vehicles, for a premium, which did not perform as a reasonable consumer would expect.
In other words, Defendants had no intention of delivering the emissions performance which
consumers expected.’’).

Finally, to the extent there remains a question whether Plaintiffs’ overpayment theory
constitutes an injury to business or property for the purposes of RICO, Supreme Court precedent
indicates that it does. Reiter v. Sonotone Corporation is an antitrust case in which the Supreme
Court interpreted Section 4 of the Clayton Act, which allows any person injured “in his business
or property” by the violation of an antitrust law to sue under that statute. 442 U.S. 330, 337 (1979)
(quoting 15 U.S.C. § 15). The Supreme Court concluded that when “a consumer . . . acquir[es]
goods or services for personal use, [she] is injured in ‘property’ when the price of those goods or
services is artificially inflated by reason of the anticompetitive conduct complained of.” Jd. at 339,

The Third Circuit has referenced the Supreme Court’s rationale in Reiter when analyzing a RICO
Case 3:17-cv-00699-BRM-LHG Document 249 Filed 02/05/19 Page 25 of 59 PagelD: 4995
Case 2:16-cv-00881-JLL-JAD Document 161 Filed 02/01/19 Page 22 of 56 PagelD: 3812

claim as support for the conclusion that monetary loss suffices to constitute a RICO injury. Maio,
221 F.3d at 483-84 (3d Cir, 2000). Thus, Refter would indicate that Plaintiffs’ allegations that
they overpaid for the Polluting Vehicles as a result of Defendants’ deceptive conduct constitute
injuries to property. See Volkswagen, 2018 WL 4777134, at *14 (interpreting Reiter the same
way); FCA, 295 F. Supp. 3d at 959 (same); Duramax, 298 F. Supp. 3d at 1067-68, 1072-73
(same).
2, RICO Causation

A civil RICO plaintiff is required “to show that a RICO predicate offense ‘not only was a
“but for” cause of his injury, but the proximate cause as well.’”” Hemi Grp., LLC v, City of N_Y.,
559 U.S. 1, 9 (2010) (quoting Holmes v. Sec. Inv'r Prot. Corp., 563 U.S. 258, 268 (2010)). The
“central question” is “whether the alleged violation led directly to the plaintiffs injuries.” Anza
v, ideal Steel Supply Corp., 547 U.S. 451, 461 (2006). Mercedes argues that Plaintiffs’ “entire
theory of RICO conduct relies on the claim that” the defendants perpetrated a fraud against United
States government regulators, and thus Plaintiffs have failed to allege that they were injured by the
enterprise’s conduct. (ECF No. 117-1 at 28). Even if Plaintiffs do allege that they were directly
deceived by the enterprise, Mercedes argues that Plaintiffs’ RICO allegations should be dismissed
because they “are based on the same generalized advertising scheme that the Court previously
found insufficient to satisfy the ‘fairly traceable’ requirement of Article III standing.” (ECF No.
117-1 at 29). Bosch separately argues that Plaintiffs have not established either proximate or “but
for” cause, because they have failed “to allege (1) reliance upon any actionable misstatement or
omission, or (2) a direct relationship between Bosch LLC’s purported conduct and their alleged

injuries.” (ECF No. 118-1 at 33).
Case 3:17-cv-00699-BRM-LHG Document 249 Filed 02/05/19 Page 26 of 59 PagelD: 4996
Case 2:16-cv-00881-JLL-JAD Document 161 Filed 02/01/19 Page 23 of 56 PagelD: 3813

i. Mercedes

Mercedes makes the argument that Plaintiffs fail to establish RICO causation for the same
reasons that they failed to establish traceability for the purposes of Article I] standing. (ECF No.
117-1 at 29). As this Court has already determined that Plaintiffs have adequately alleged that
Plaintiffs’ injuries were fairly traceable to Mercedes’ conduct, it need to not rehash that analysis
here, as Mercedes has not set forth any new arguments to the contrary.

Alternatively, Mercedes argues that, because Plaintiffs’ RICO claim centers around a
fraud-on-the-regulators theory, Plaintiffs have failed to meet RICO’s proximate cause
requirement. (ECF No. 117-1 at 30). The reasoning goes: because the purpose of the alleged
enterprise was to deceive regulators (rather than promulgate advertisements), Plaintiffs’
overpayment as a result of the advertisements touting the emissions bona fides of the Polluting
Vehicles is in no way connected to the fraud on the regulators. (ECF No. 117-! at 30-31).

Mercedes relies on Anza as support for its claim that Plaintiffs’ RICO allegations do not
satisfy the proximate cause requirement. In Anza, the plaintiff sued its primary competitor under
the RICO statute, alleging that the competitor reduced its prices without harming its bottom line
by “failing to charge the requisite New York sales tax to cash-paying customers.” 547 U.S, at
453-54. The Supreme Court found that this theory of injury did not satisfy RICO’s proximate
cause requirement, because “[i]t was the State that was being defrauded and the State that lost tax
revenue as a result.” /d. at 458. The Court also observed that the cause of Plaintiff's injury—
lower prices--was “entirely distinct” from the alleged RICO violation—the defrauding of the
state---and that the plaintiffs lost sales could have resulted from any number of alternative factors.

fd. at 458-59.
Case 3:17-cv-00699-BRM-LHG Document 249 Filed 02/05/19 Page 27 of 59 PagelD: 4997
Case 2:16-cv-00881-JLL-JAD Document 161 Filed 02/01/19 Page 24 of 56 PagelD: 3814

The facts in Anza are distinct from what Plaintiff's allege here. Plaintiff's specifically
allege that Mercedes defrauded its customers when it failed to disclose the existence of the defeat
device, and that this deception caused Plaintiffs’ injuries. (FAC $4] 313-15). Furthermore, while
Plaintiffs allege that Defendants deceived regulators, those regulators are not alleged to have been
harmed by that deception like the State of New York was in Anza. FCA, 295 F. Supp. 3d at 966.
Plaintiffs argue that the deception of the regulators inevitably led to their injuries, because “but for
[that] deception about compliance, it would not have been able to sell the Polluting Vehicles.”
(ECF No. 126 at 36-37). These allegations are sufficient to establish RICO causation. FCA, 295
F. Supp. 3d at 967 (“By deceiving regulators, Defendants were able to sell Class Vehicles that
emitted NOx at levels up to 20 times legal limits and that contained one or more defeat devices . .
. , [which] plausibly caused Plaintiffs to overpay for the defective Class Vehicles by an amount
directly attributable to the alleged wrongful conduct of the Defendants.”}; see also Volkswagen,
2018 WL 4777134, at *15 (‘[T]he regulators were more like gatekeepers than victims of the fraud:
they did not lose money from the fraud like consumers did. Also, Plaintiffs base their RICO claims
at least in part on allegations that VW (on behalf of the enterprise) directly deceived consumers
into believing that the class vehicles were ‘clean’ and ‘environmentally friendly,’ when they were
not. To prevail on this theory, Plaintiffs would not even need to prove that VW first defrauded
EPA and CARB; they would only need to demonstrate that VW defrauded them about certain
vehicle attributes.”) (citations omitted),

ii. Basch
Bosch first argues that the misstatements Plaintiffs allegedly relied on are either non-

actionable puffery, assert compliance with U.S. emissions standards, or made by Mercedes,
Case 3:17-cv-00699-BRM-LHG Document 249 Filed 02/05/19 Page 28 of 59 PagelD: 4998
Case 2:16-cv-00881-JLL-JAD Document 161 Filed 02/01/19 Page 25 of 56 PagelD: 3815

breaking “any causative link to Bosch.”* (ECF No. 118-1 at 33-34). Secondly, Bosch argues that
Plaintiffs fail to establish “any direct relationship between [Bosch’s] alleged conduct and their
alleged injuries.” (ECF No, 118-1 at 35). These arguments have all been rejected in Duramax,
FCA, and Volkswagen, and this Court agrees with those prior decisions.

In Duramax, Bosch argued that “to the extent Plaintiffs claim that their injury resulted from
their reliance on purportedly false ads by GM, that itself breaks any causal link to the Bosch
Defendants.” 298 F. Supp. 3d at 1075. The Duramax Court deemed that argument “clearly
inconsistent” with Supreme Court precedent, pointing to the Supreme Court’s decision in Bridge
v. Phoenix Bond & Indemnification Co., 553 U.S. 639 (2008). Id. Duramax explained that Bridge
held that reliance is not a requirement of a RICO cause of action and explicitly rejected the notion
that “a plaintiff who brings [a RICO claim predicated on mail fraud} must show that it relied on
the defendant’s misrepresentations in order to establish the requisite element of causation.” Jd. at
1076 (quoting Bridge, 553 U.S. at 653). In fact, Bridge stands for the proposition that a plaintiff
has identified a “a sufficiently direct relationship between the defendant's wrongful conduct and
the plaintiffs injury” where “[i]t was a foreseeable and natural consequence of [the defendant’s]
scheme.” Bridge, 553 U.S. at 657-58. The Duramax Court, applying this standard, then found
that the plaintiffs’ allegations established but-for and proximate cause. 298 F. Supp. 3d at 1076-
77 (“According to Plaintiffs, Bosch ‘exerts near-total control” over the customization of EDC17,
eliminating the possibility that GM programmed the functionality which enables use of defeat

devices without Bosch’s knowledge.”).

 

5 The actionability of the misstatements as puffery are addressed infra Section IIL.B.3.iv. To the extent Bosch claims
that Plaintiffs are trying to enforce compliance with emissions standards, that argument is addressed by Paris III.B.2.i
and HLC.

25
Case 3:17-cv-00699-BRM-LHG Document 249 Filed 02/05/19 Page 29 of 59 PagelD: 4999
Case 2:16-cv-00881-JLL-JAD Document 161 Filed 02/01/19 Page 26 of 56 PagelD: 3816

Here, Plaintiffs make nearly identical allegations: “All Bosch ECUs, including the EDC17,
run on complex, highly proprietary engine management software over which Bosch GmbH exerts
near-total contro]. In fact, the software is typically locked to prevent customers, like Mercedes,
from making significant changes on their own. Accordingly, both the design and implementation
are interactive processes, requiring Bosch’s close collaboration with the automaker from beginning
to end.” (FAC 4270). Thus, Plaintiffs have established a sufficiently direct relationship between
Bosch and the alleged RICO injury for purposes of RICO causation. See Volkswagen, 2018 WL
4777134, at *15—17 (rejecting Bosch’s argument that the actions of the car manufacture break the
causal link in the chain, and thus, that there is not a sufficiently direct relationship between Bosch
and the plaintiff's RICO injury); FCA, 295 F. Supp. 3d at 967- 68 (same).

3. The Merits of the RICO Claim

 

i. Jmpermissible Group Pleading

Bosch contends that Plaintiffs “make impermissible group pleadings against ‘RICO
Defendants’ and varying definitions of ‘Bosch.’” (ECF No. 118-1 at 38}. Bosch argues that this
“blurs the conduct of the various defendants and does not put each defendant on notice of its
precise conduct,” and thus fails to satisfy the pleading requirements of Rule 9(b). (ECF No. 118-
| at 38.39}, Rule 9(b) requires that Plaintiffs “state the circumstances of the alleged fraud with
sufficient particularity to place the defendant on notice of the ‘precise misconduct with which [it
is] charged.” Frederico v. Home Depot, 507 F.3d 188, 200 (3d Cir. 2007) (quoting Lum v. Bank
of Am., 361 F.3d 217, 223 (3d Cir. 2004)). However, Rule 9(b) does not require that that a plaintiff
plead with specificity “which fraudulent acts were caused or performed by which individual

defendants.” In re Midlantic Corp. S’holder Litig., 758 F. Supp. 226, 233 (D.N.J. 1990).
Case 3:17-cv-00699-BRM-LHG Document 249 Filed 02/05/19 Page 30 of 59 PagelD: 5000
Case 2:16-cv-00881-JLL-JAD Document 161 Filed 02/01/19 Page 27 of 56 PagelD: 3817

Bosch made similar, unsuccessful arguments in both FCA and Duramax. See FCA, 295 F,
Supp. 3d at 976-77 (rejecting Bosch’s arguments that the plaintiffs “improperly ‘lumped’ the
Bosch entities together” for the purposes of Rule 9(b), because the structure of the Bosch entities
was such that there were employees “at both entities [who] work together on certain projects,
including the EDC17 project.”}; Duramax, 298 F. Supp. 3d at 1056 (“Given Plaintiffs’ allegation
that Bosch employees and constituent entities often blur the legal boundaries between Bosch
subsidiaries, the allegations against the Bosch Defendants are sufficiently specific.”). Here,
Plaintiffs plead allegations similar to those that were found sufficient in FCA and Duramax: Bosch
GmbH and Bosch LLC “operate under the umbrella of the Bosch Group,” individuals from both
Bosch GmbH and Bosch LLC worked in divisions relevant to the creation and design of the
EDC17, and Bosch itself does not distinguish between its own legal entities when describing its
business. (FAC F9 109, 111-12). The FAC sufficiently puts Bosch on notice of the claims made
against it.

ii. RICO Enterprise

To allege an association-in-fact enterprise, which Plaintiffs purport to do here, they must
plead a “purpose, relationships among those associated with the enterprise, and longevity sufficient
to permit these associates to pursue the enterprise’s purpose.” / re ns, Brokerage, 618 F.3d at
366 (quoting Boyle v. United States, 556 U.S, 938, 946 (2009)). Defendants argue that Plaintiffs
have not alleged a sufficient purpose or relationship between Defendants to constitute an
association-in-fact enterprise. (ECF Nos. 117-1 at 31-35; 118-1 at 40-43).

An association-in-fact enterprise “need have no formal hierarchy or means for decision-
making, and no purpose or economic significance beyond or independent from the group’s pattern

of racketeering activity.” Jn re Aetna UCR Litig., 2015 WL 3970168, at *27 (quoting In re ins.
Case 3:17-cv-00699-BRM-LHG Document 249 Filed 02/05/19 Page 31 of 59 PagelD: 5001
Case 2:16-cv-00881-JLL-JAD Document 161 Filed 02/01/19 Page 28 of 56 PagelD: 3818

Brokerage, 618 F.3d at 368). Plaintiffs allege that the purpose of Defendants’ enterprise was to
“deceive the regulators and the public into believing the Polluting Vehicles were ‘clean diesels.”
(FAC 7 356). Defendants worked together to design, manufacture, distribute, test, and sell the
Polluting Vehicles, while implanting the EDC17, falsifying emissions tests, and distributing
deceptive marketing materials. (FAC 4] 360-67). Plaintiffs allege that Defendants profited from
this enterprise due to the increased number of vehicles sold as a result of the fraudulently obtained
Certificates of Compliance (“COCs”) and Executive Orders (‘EOs”), as well as through
misleading advertising. (FAC 4 367}. These allegations sufficiently allege a purpose of the
enterprise. See fn re Ins. Brokerage Antitrust Litig. (‘in re Ins. Brokerage I’), MDL No, 1663,
No. 04-5184, 2017 WL 3642003, at *10 (D.N.J. Aug. 23, 2017) (finding that plaintiffs properly
pleaded a purpose for the enterprise where they alleged that certain agreements existed “to
facilitate the sale of insurance, in particular, the sale of insurance at supra-competitive rates to
compensate both brokers and syndicates above what a competitive market would dictate’); J re
Aetna UCR Litig., 2015 WL 3970168, at *27 (finding that plaintiffs properly alleged a purpose for
the enterprise where the plaintiffs alleged a dual purpose: “(1) ‘to create a mechanism through
which Aetna, UHG and the Insurer Conspirators could under-reimburse subscribers . .. for Nonpar
services through use of flawed and invalid data’ and (2) to increase insurer profits by deceptively
underpaying ONET benefits to their policy holders”) (citation omitted); see also Duramax, 298 F.
Supp. 3d at 1066, 1078-79 (finding a properly plead common purpose based on nearly identical
allegations to those in this case, including that the purpose of the enterprise was “to deceive the
regulators and the public into believing the Polluting Vehicles were ‘clean’ and ‘environmentally

friendly,’” and that GM and Bosch “associated for the common purpose of designing,

manufacturing, distributing, testing, and selling the Polluting Vehicles through fraudulent COCs .

28
Case 3:17-cv-00699-BRM-LHG Document 249 Filed 02/05/19 Page 32 of 59 PagelD: 5002
Case 2:16-cv-00881-JLL-JAD Document 161 Filed 02/01/19 Page 29 of 56 PagelD: 3819

.. and EOs..., false emissions tests, deceptive and misleading marketing and materials, and
deriving profits and revenues from those activities’).

With respect to the relationships of those associated with the enterprise, Mercedes argues
that Plaintiff's FAC is deficient in that nearly all of the allegations “address Bosch’s relationships
with other vehicle manufacturers, namely Volkswagen and FCA.” (ECF No. 117-1 at 32). Bosch,
meanwhile, contends that Plaintiffs have done no more than “list the purported RICO participants,”

cea

and have provided no allegations ‘“‘plausibly implying the existence of an enterprise’ separate from
the legal entities.” (ECF No. 118-1 at 42 (citations omitted)}). Both Defendants allege that
Plaintiffs plead nothing more than an ordinary business relationship. (ECF No. 117-1 at 34-35;
ECF No. 118-1 at 42-43).

It is true that ordinary business relationships are not sufficient to impose RICO liability,
Duramax, 298 F, Supp. 3d at 1080 (describing a “widespread consensus” to this effect). However,
both Duramax and FCA addressed similar arguments and concluded that similar pleadings
sufficiently alleged the existence of the kind of relationships necessary to establish an association-
in-fact. The Duramax Court rejected GM and Bosch’s argument that “any alleged relationship
between them {was] simply a routine business relationship.” 298 F. Supp. 3d at 1079. There, the
plaintiffs alleged that defendants “associated for the common purpose of designing,
manufacturing, distributing, testing, and selling the Polluting Vehicles through fraudulent COCs
and EQs, false emissions tests, and deceptive and misleading marketing and materials, and
deriving profits and revenues from those activities.” fd. at 1080. The Court held that such

allegations established a business relationship that was “far from ‘routine,’” and was instead a

course of conduct that was “inherently deceptive[, because] Bosch and GM collaborated to create
Case 3:17-cv-00699-BRM-LHG Document 249 Filed 02/05/19 Page 33 of 59 PagelD: 5003
Case 2:16-cv-00881-JLL-JAD Document 161 Filed 02/01/19 Page 30 of 56 PagelD: 3820

an engine which performed one way when being tested for emissions and another way when in
normal use.” fe.
The Court in FCA came to the same conclusion. FCA reasoned that the EDC17 “had only

a bb

a deceitful purpose—to cheat emissions tests,” and that the plaintiffs’ “allegations plausibly
support[ed] that each Defendant participated in developing or implementing the [defeat devices].”
295 F, Supp. 3d at 981. The FCA court came to this conclusion based on allegations that set forth
“that the Bosch Defendants’ software documentation describes parameters and functions that
correlate with many of the hidden {defeat devices],” and that “the FCA Defendants initiated and
oversaw development of the EcoDiesel engine and activated the [defeat devices} in the Class
Vehicles.” 295 F. Supp. 3d at 981--82. Such allegations went “beyond connecting Defendants to
each other by way of normal commercial dealings.” /d. at 982. Plaintiffs here have laid out many
of the same allegations in the FAC, alleging, for example, that Bosch “continuously cooperated
with Mercedes to ensure that the EDC Unit 17 was fully integrated into the Polluting Vehicles,”
and that it concealed “the defeat devices on U.S. documentation and in communications with U.S.
regulators.” (FAC §374). The EDC17 was “customized . . . for installation in the Polluting
Vehicles with unique software code to detect when it was undergoing emissions testing.” (FAC 4
360). Such allegations are sufficient to show a relationship between Defendants beyond a normal
business relationship.
i, Directing the Conduct of the RICO Enterprise

As part of their RICO claim, Plaintiffs must also allege that Defendants “conducted or

participated in the conduct of the ‘enterprise's affairs,’ not just their own affairs.” Reves v, Ernst

& Young, 507 U.S. 170, 185 (1993). “The word ‘participate’ makes clear that RICO liability is

not limited to those with primary responsibility for the enterprise’s affairs, just as the phrase
Case 3:17-cv-00699-BRM-LHG Document 249 Filed 02/05/19 Page 34 of 59 PagelD: 5004
Case 2:16-cv-00881-JLL-JAD Document 161 Filed 02/01/19 Page 31 of 56 PagelD: 3821

‘directly or indirectly’ makes clear that RICO liability is not limited to those with a formal position
in the enterprise, but some part in directing the enterprise’s affairs is required.” /d. at 179.
Defendants again argue that Plaintiffs have failed to assert anything more than legal conclusions
as to their participation in the enterprise, and that any facts alleged show merely an ordinary
business relationship. (ECF No, 117-1 at 35-37; ECF No. 118-1 at 43-47).

On top of Plaintiffs’ allegations mentioned supra in Section HLB.3.ii, Plaintiffs have
sufficiently alleged the participation of Mercedes and Bosch in the enterprise. They set forth that
the EDC17 contains a “unique set of specifications and software code” made for the Polluting
vehicles, that the implementation of those EDC 17s into the Polluting Vehicles required Mercedes
and Bosch to collaborate closely, and that Defendants knowingly and actively intended the EDC17
to function as a defeat device to evade United States emissions requirements. (FAC ff 13, 104,
108, 268, 270, 360, 374). Plaintiffs then allege that Defendants concealed the existence of the
defeat device and lied to U.S. regulators. (FAC {ff 125, 273-74, 374). Very similar allegations
based on very similar facts have been found to satisfy this pleading element of a RICO claim in
other diesel emissions litigations. See FCA, 295 F, Supp. 3d at 983 (finding that the plaintiffs
adequately alleged participation in the enterprise where the FCA Defendants “conspired to install
and conceal emission control software in the EcoDiesel engines to illegally circumvent stringent
U.S. emission standards” and oversaw the development of those engines, while Bosch’s argument
“that they were simply performing services for the enterprise,” was “not sustainable at the pleading
stage” “given the level of control they are alleged to have maintained over the emissions software
in the Class Vehicles”); Duramax, 298 F. Supp. 3d at 1086-87 (holding that Bosch’s argument
that it simply “worked together with GM to design and implement software and . . . participated

in promoting clean diesel technology generally” was a similarly faulty “repackaging of [its]
Case 3:17-cv-00699-BRM-LHG Document 249 Filed 02/05/19 Page 35 of 59 PagelD: 5005
Case 2:16-cv-00881-JLL-JAD Document 161 Filed 02/01/19 Page 32 of 56 PagelD: 3822

previous argument that . . . the relationship between the Defendants was merely a routine business
relationship,” where the plaintiffs alleged “that Bosch was an integral part of the operation of the
enterprise because Bosch ‘locked out? EDC17 . . . [and] worked closely with its customers to
customize EDC17,” which performed “an inherently deceptive function,” and thus Bosch’s
responsibility for programming the operation of the EDC17 was at the “heart of the fraudulent
enterprise”),
iv. Pattern of Racketeering Activity

A pattern of racketeering activity “requires at least two acts of racketeering activity, one of
which occurred after the effective date of this chapter and the last of which occurred within ten
yeats .. , after the commission of a prior act of racketeering activity.” 18 U.S.C. § 1961(5). “These
predicate acts of racketeering may include, inter alia, federal mail fraud under 18 U.S.C. § 1341
or federal wire fraud under 18 U.S.C. § 1343.” In re Ins. Brokerage, 618 F.3d at 363 (quoting
Lum, 361 F.3d at 223. Here, Plaintiffs allege precisely these-two predicate acts. In order to plead
mail or wire fraud, Plaintiffs must describe “(1) the existence of a scheme to defraud; (2) the use
of the mails {or wires]... in furtherance of the fraudulent scheme, and (3) culpable participation
by the defendant, that is, participation by the defendant with specific intent to defraud.” United
States v. Dobson, 419 F.3d 231, 237 (3d Cir. 2005). These allegations must satisfy the pleading
standards of Federal Rule of Civil Procedure 9(b). Jn re ins. Brokerage LH, 2017 WL 3642003, at
*6.

Mercedes argues that Plaintiffs have failed to plead a pattern of racketeering activity for
two reasons: First, they have failed to satisfy Rule 9(b), because they “allege only nondescript
acts by unidentified parties at unspecified times, and second, Plaintiffs “have not pled any facts

demonstrating how the applications [for certification to the EPA] further the purposes of the

tnd
nh
Case 3:17-cv-00699-BRM-LHG Document 249 Filed 02/05/19 Page 36 of 59 PagelD: 5006
Case 2:16-cv-00881-JLL-JAD Document 161 Filed 02/01/19 Page 33 of 56 PagelD: 3823

alleged” enterprise. (ECF No. 117-1 at 38-39). Bosch additionally argues that Plaintiffs have
failed to plead a claim of mail or wire fraud against it with the particularity required by Rule 9(b),
as they have failed to allege a scheme to defraud, any participation by Bosch in that scheme, facts
showing that Bosch should be held vicariously liable for Mercedes’ alleged acts of mail and wire
fraud, or a specific intent to defraud. (ECF No. 118-1 at 49-55).

Plaintiffs have sufficiently plead a pattern of racketeering activity with respect to
Defendants. First, the allegations discussed at length in Parts HI.B.3.1i and ti clearly allege the
existence of scheme to defraud. Importantly, as noted in this Opinion’s standing analysis,
Plaintiffs pin Defendants’ alleged liability on omissions rather than affirmative misrepresentations.
Reliance on omissions on their own is sufficient to plead the predicate acts of mail and wire fraud.
Kehr Packages, Inc. v. Fideleor, Inc., 926 F.2d 1406, 1415 (3d Cir. 1991) (“Under the mail fraud
statute, a scheme or artifice to defraud ‘need not be fraudulent on its face, but must involve some
sort of fraudulent misrepresentations or omissions reasonably calculated to deceive persons of
ordinary prudence and comprehension . . . [and] [t]he scheme need not involve affirmative
misrepresentation.”) (quoting United States v. Pearlstein, 576 F.2d 531, 535 Gd Cir. 1978),
Livingston v. Shore Slurry Seal, Inc., 98 F. Supp. 2d 594, 597 (D.N.J, 2000) (quoting the same
language from Kehr Packages). As laid out in Duramax:

allegations of omissions—as opposed to affirmative misrepresentations---will

inevitably be less specific. Misrepresentations occur at a definite point in time, but

omissions occut over periods of time. And, because misrepresentations involve

action while omissions involve inaction, plaintiffs are less likely to uncover discrete

evidence of omissions. It must be remembered that the essential purpose of Rule

9(b) is to provide the defendants with adequate notice of the allegations so that they

can defend against the claims.

298 F. Supp. 3d at 1083 (citations omitted); see also Christidis v. First Pa. Mortg. Tr., 717 F.2d

96, 99~100 (3d Cir. 1983) (“In applying the first sentence of Rule 9(b) courts must be sensitive to
Case 3:17-cv-00699-BRM-LHG Document 249 Filed 02/05/19 Page 37 of 59 PagelD: 5007
Case 2:16-cv-00881-JLL-JAD Document 161 Filed 02/01/19 Page 34 of 56 PagelD: 3824

the fact that its application, prior to discovery, may permit sophisticated defrauders to successfully
conceal the details of their fraud. Moreover, in applying the rule, focusing exclusively on its
‘particularity’ language ‘is too narrow an approach and fails to take account of the general
simplicity and flexibility contemplated by the rules.’”) (quoting 5 C. Wright & A. Miller, Federal
Practice and Procedure § 1298, at 407 (1969)). As such, “plaintiffs pleading a fraud by omission
claim are not required to plead fraud as precisely as they would for a false representation claim.”
Feldman v, Mercedes Benz USA, No. 11-984, 2012 WL 6596830, at *10 (D.N.J. Dec. 18, 2012).

To adequately plead the use of the mails and wires in furtherance of the scheme, Plaintiffs
need not allege that each Defendant personally mailed or wired the allegedly fraudulent
communications, only that the mailing or wiring of that communication was foreseeable to
Defendants. United States v. Tiller, 302 F.3d 98, 101 (3d Cir. 2002). Furthermore, “the gravamen
of the offense is the scheme to defraud, and any ‘mailing that is incident to an essential part of the
scheme satisfies the mailing element,’ even if the mailing itself ‘contain[s] no false information.””
Bridge, 553 U.S. at 647 (quoting Schmuck v. United States, 489 U.S. 705, 712, 715 (1989)).
Plaintiffs allege several uses of the mails and wires in furtherance of the scheme, such as numerous,
specific applications for certification of various Polluting Vehicles to the EPA, (FAC { 384), as
well as advertisements touting the low emissions and environmental friendliness of the BlueTEC
engine, (see, e.g., FAC Jf 32, 33, 36, 321, 323, 325).

These allegations are sufficient to establish the use of the mails and wires in furtherance of
the scheme. The applications submitted to the EPA

affirmed that the vehicles complied with emission standards. Without those

mailings and electronic communications, [Mercedes} would have been unable to

sell the vehicles. The applications and resulting certificates also increased the

likelihood that consumers would perceive the [BlueTEC] vehicles as emitting
pollution at a low level. And although Bosch may net have directly used the mail

34
Case 3:17-cv-00699-BRM-LHG Document 249 Filed 02/05/19 Page 38 of 59 PagelD: 5008
Case 2:16-cv-00881-JLL-JAD Document 161 Filed 02/01/19 Page 35 of 56 PagelD: 3825

or wire to further the fraudulent scheme, [Mercedes’] uses of the mail and wire
were inevitable and thus reasonably foreseeable.

Duranvax, 298 F. Supp. 3d at 1084;° see alse FCA, 295 F. Supp. 3d at 979 (applying the same
standard to similar facts and coming to the same conclusion). As to the advertisements identified
by Plaintiffs, if they

were relying on these advertisements as the basis for [their] claim of fraud, then

Defendants’ arguments regarding puffery and duty to disclose would become

relevant. However, these representations do not constitute the fraudulent scheme;

they merely further it. The level of emissions produced by a diesel engine was a

material consideration for consumers purchasing a vehicle. [Mercedes’] extensive

advertising which emphasized the low emissions and environmentally-friendly
nature of its “clean diesel” engine underscores its understanding of that fact. Thus,
regardless of whether these advertisements would be actionable on their own, they
were material to the scheme.

Duramax, 298 F, Supp. 3d at 1084.

Finally, with respect to Defendants’ culpable participation in the scheme, Plaintiffs
need only allege intent generally. Fed. R. Civ. P. 9(b); fi re Ins. Brokerage H, 2017 WL
3642003, at *9. Defendants’ intent to defraud can be inferred from the scheme alone.
United States v. Chartock, 283 F. App’x 948, 954-55 (3d Cir. 2008); United States v.
Pearlstein, 576 F.2d 531, 541 (3d Civ. 1978); see also FCA, 295 F. Supp. 3d at 977
(“Because the AECDs themselves plausibly have a deceitful purpose, allegations
supporting that each Defendant knew about yet concealed the AECDs also support a
plausible claim that each Defendant intended to defraud.”); Duramax, 298 F. Supp. 3d at

1083 (“[[]ntent can be inferred from the nature of the alleged conduct. The way in which

EDC 17 interacted with the Duramax engine is inherently deceptive. The alleged purpose

 

® Duramax also explicitly rejects “Bosch’s repeated argument that Plaintiffs must specifically allege that Bosch used
the mail or wire to defraud,” as “simply, wrong,” and notes that even though the plaintiffs had not “specifically
alleved the date of the applications or the specific identity of the employee who prepared them,” the plaintiffs had
“alleged enough detail to put Defendants on notice of the alleged predicate acts.” Je.

35
Case 3:17-cv-00699-BRM-LHG Document 249 Filed 02/05/19 Page 39 of 59 PagelD: 5009
Case 2:16-cv-00881-JLL-JAD Document 161 Filed 02/01/19 Page 36 of 56 PagelD: 3826

of the device is to provide the perception of reduced emissions while avoiding the reality
of reduced emissions. Defendants cannot reasonably argue that the deceptive nature of
EDC17 was unanticipated or unintended, and even if they do, that argument could be
resolved only by a jury.”}; Jn re Volkswagen “Clean Diesel” Mktg., Sales Practices, and
Prods. Liab. Litig., MDL No, 2672, 2017 WL 4890594, at *15 (N.D. Cal, Oct. 30, 2017)
(“Bosch’s intent to defraud reasonably [could] be inferred from the scheme itself,” as no
party had “sought to justify, or explain a lawful purpose for, software that effectively turns
a vehicle’s emission systems on or off depending on whether the vehicle is undergoing
emissions testing or being operated under normal driving conditions.”), Thus, Plaintiffs
have adequately alleged Defendants’ intent to defraud and have adequately established a
pattern of racketeering activity based on the predicate acts of mail and wire fraud.
vy. RICO Conspiracy

Bosch argues that Plaintiffs failed to adequately plead a RICO conspiracy because they
failed to plead a substantive RICO violation. As Plaintiffs have adequately plead their substantive
RICO claim and that Bosch had knowledge of the racketeering activity, they have adequately plead
a RICO conspiracy.
C. Preemption

Defendants contend that Plaintiffs’ state-law claims are preempted by the Clean Air Act
(“CAA”). (ECF No. 117-1 at 39; ECF No. 118-1 at 55). This argument has been discussed
thoroughly and rejected several times over by courts dealing with diesel emissions litigations.
Volkswagen, 2018 WL 4777134, at *18-23; FCA, 295 F. Supp. 3d at 990-1003; Duramax, 298 F.
Supp. 3d at 1057-65; Counts, 237 F. Supp. 3d at 588-92. For the same reasons, this Court also

rejects Defendants’ preemption arguments.

36
Case 3:17-cv-00699-BRM-LHG Document 249 Filed 02/05/19 Page 40 of 59 PagelD: 5010
Case 2:16-cv-00881-JLL-JAD Document 161 Filed 02/01/19 Page 37 of 56 PagelD: 3827

“Federal law can preempt state law in three ways: (1) express preemption, (2) field
preemption, and (3) conflict preemption.” Farina v. Nokia, 625 F.3d 97, 115 (Gd Cir. 2010).

Express preemption applies where Congress, through a statute’s express language,

declares its intent to displace state law. Field preemption applies where “the federal

interest is so dominant that the federal system will be assumed to preclude

enforcement of state laws on the same subject.” Conflict preemption nullifies state

law inasmuch as it conflicts with federal law, either where compliance with both

Jaws is impossible or where state law erects an “obstacle to the accomplishment

and execution of the full purposes and objectives of Congress.”
Id. (quoting Hillsborough Cty. v. Automated Med. Labs., Inc., 471 U.S, 707, 713 (1983). Both
Defendants argue that Plaintiffs state-law claims are expressly preempted by the CAA, while
Mercedes advances an additional implied preemption argument.

1. Express Preemption

Section 209 of the Clean Air Act reads:

No State or any political subdivision thereof shall adopt or attempt to enforce any

standard relating to the control of emissions from new motor vehicles or new motor

vehicle engines subject to this part. No State shall require certification, inspection,

or any other approval relating to the contro! of emissions from any new motor

vehicle or new motor vehicle engine as condition precedent to the initial retail sale,

titling (if any), or registration of such motor vehicle, motor vehicle engine, or

equipment.
42 U.S.C. § 7543(a). Defendants are correct that the CAA contains an express preemption clause.
See In re Caterpillar, Ine. C13 and C15 Engine Prods. Liab. Litig., 14-3722, 2015 WL 4591236,
at *10 (D.N.J. July 29, 2015) (“The CAA’s express preemption provision is specific and
unambiguous.”).

Defendants argue that Plaintiffs’ state-law claims fall squarely within that preemption
provision because they relate to the Polluting Vehicles’ compliance with emissions standards and

are an attempt to enforce federal regulatory standards under state law. (ECF No. 1 17-1 at 41-42;

ECF No. 118-1 at 56-57), Plaintiffs’ state-law claims do not fall under the express preemptive

37
Case 3:17-cv-00699-BRM-LHG Document 249 Filed 02/05/19 Page 41 of 59 PagelD: 5011
Case 2:16-cv-00881-JLL-JAD Document i61 Filed 02/01/19 Page 38 of 56 PagelD: 3828

scope of the CAA for several reasons, First, while Plaintiffs do reference violations of federal
emissions standards those violations are not an essential element of their state-law claims. To
prove their state-law claims, Plaintiffs must show that Defendants lied to or deceived them, not
that Defendants violated federal emissions standards. The proof in which Plaintiffs must ground
their claims pulls those claims outside the scope of the express preemption of the CAA.
Volkswagen, 2018 WL 4777134, at *19; FCA, 295 F. Supp. 3d at 993.94; Duramax, 298 F, Supp.
3d at 1061; Counts, 237 F. Supp. 3d at 591-92. Second, Plaintiffs could prove that Mercedes lied
about claims concerning its BlueTec engines, such as that it was “the world’s cleanest and most
advanced diesel” with “ultra-low emissions, high fuel economy and responsive performance,”
(FAC 4 11), without having to prove that emissions exceeded EPA-established limitations or that
Defendants installed a defeat-device prohibited by the EPA. Volkswagen, 2018 WL 477134, at
+20: FCA, 295 F. Supp. 3d at 993-94; Duramax, 298 F. Supp. 3d at 1061-62; Counts, 237 F. Supp.

3d at 591-92. Thus, Plaintiffs’ state-law claims are not expressly preempted by the CAA.’

2. Implied Preemption

Mercedes argues that even if Plaintiffs’ claims are not expressly preempted, they are
impliedly preempted under Buckman Co. v. Plaintiffs’ Legal Committee, 531 U.S. 341 (2001).
When dealing with a question of implied preemption, the Court begins its “analysis ‘with the
assumption that the historic police powers of the States [are] not to be superseded by the Federal
Act unless that was the clear and manifest purpose of Congress.’ That assumption applies with

particular force when Congress has legislated in a field traditionally occupied by the States.” Altria

 

? The key cases that Defendants rely on in support of their express preemption argument, such as Morales v. Trans
World Airlines, Ine., 504 U.S. 374 (1992), Jackson v. Gen. Motors Corp., 770 F. Supp, 2d 570 (S.D.N.Y. 2011), and
In re Office of Att'y Gen. of NY., 709 N.Y.S.2d 1 (App. Div. 2000), have already been discussed at length and
distinguished appropriately by the four cases cited in this paragraph. As such, in the interest of judicial economy,
the Court refers the parties to the appropriate discussion of these cases in Volkswagen, FCA, Duramax, and Counts.

38
Case 3:17-cv-00699-BRM-LHG Document 249 Filed 02/05/19 Page 42 of 59 PagelD: 5012
Case 2:16-cv-00881-JLL-JAD Document 161 Filed 02/01/19 Page 39 of 56 PagelD: 3829

Grp. v, Goad, 555 U.S. 70, 77 (2008) (quoting Rice v. Santa Fe Elevator Corp., 331 U.S. 218, 230
(1947)). Buckman involved a defendant that allegedly made fraudulent representations to the FDA
in order to gain approval for its orthopedic bone screws that plaintiffs alleged caused their injuries.
531 U.S. at 343. The Supreme Court held that allowing the plaintiffs to proceed on their state tort
claims based on the alleged fraud on the FDA would “inevitably conflict with the [agency’s]
responsibility to police fraud consistently with [its] judgment and objectives.” id. at 350.
Mercedes argues that Buckman thus preempts all state tort claims “stemming from a defendant's
alleged fraud on a federal agency.” (ECF No. 117-1 at 43-44).

Importantly, Buckman 's holding rested in part on the fact that the Supreme Court had ‘clear
evidence that Congress intended that the [Medical Device Amendments] be enforced exclusively
by the Federal Government,” and that the plaintiffs’ “fraud claims exist[ed] solely by virtue of the
[Food, Drug, and Cosmetic Act] disclosure requirements.” 531 U.S. at 352-53, While Mercedes
frames Plaintiffs’ claims as “all stemfing] from the threshold allegation that ‘the COCs were
fraudulently obtained’ and the vehicles were therefore ‘never legal for sale; nor were they EPA
and/or CARB complaint,” (ECF No. 117-1 at 44 (quoting FAC 4 275)), this does not place
Plaintiffs’ state-law claims within the realm of Buckman. As explained above, Plaintiffs’ claims
do not “exist solely by virtue” of the alleged violations of the EPA’s emissions standards. The
core allegation of Plaintiffs’ state-law tort claims is that Defendants lied to and deceived
consumers, and so Buckman does not preempt these claims. See FCA, 295 F. Supp. 3d at 994..95
(applying the same reasoning to distinguish Buckman from state-law claims nearly identical to
those before this Court); Jn re Caterpillar, 2015 WL 4591236, at *14 (holding that consumer fraud
claims were not impliedly preempted by the CAA, as those claims were not “about the ability of

Caterpillar’s Engines to comply with EPA emissions standards”).

39
Case 3:17-cv-00699-BRM-LHG Document 249 Filed 02/05/19 Page 43 of 59 PagelD: 5013
Case 2:16-cv-00881-JLL-JAD Document 161 Filed 02/01/19 Page 40 of 56 PagelD: 3830

D. Plaintiffs’ State-Law Misrepresentation Claims

Mercedes argues that “{a] vast majority of plaintiffs’ misrepresentation claims-—including
those arising under state common law and state consumer protection statutes—should also be
dismissed because they are based on nonactionable puffery.”’ (ECF No. 117-1 at 44). As
mentioned supra Section III.A.2.i, Plaintiffs have shifted the focus of the FAC away from claims
relying on Defendants’ affirmative misrepresentations and are instead basing those claims on
Defendants’ omissions. This is reinforced by the fact that Plaintiffs do not respond to Mercedes’
argument that their state-law misrepresentation claims should be dismissed, (See ECF No. 126 at
60 (addressing Mercedes’ puffery arguments only in the context of fraudulent conceaiment)).
Thus, to the extent that Plaintiffs’ state-law consumer protection claims are based solely on
affirmative misrepresentations, those affirmative misrepresentation claims are dismissed, Griglak
v, CTX Mortg. Co., No. 09-5247, 2010 WL 1424023, at *3 (D.N.J. Apr. 8, 2010) (“The failure to
respond to a substantive argument to dismiss a count, when a party otherwise files opposition,
results in a waiver of that count.”).
E. Plaintiffs’ State-Law Fraudulent Concealment Claims

Defendants also argue that this Court should dismiss Plaintiffs’ fraudulent concealment
claims. Both Defendants claim that Plaintiffs have failed to set forth facts showing a duty to
disclose, (ECF Nos. 117-1 at 51-53; 118-1 at 58-60), while Mercedes also attacks the fraudulent
concealment allegations in the FAC under Rule 9(b), (ECF No. 117-1 at 48-51). Defendants

ptincipally challenge Plaintiffs’ fraudulent concealment claims under New Jersey law, which

40
Case 3:17-cv-00699-BRM-LHG Document 249 Filed 02/05/19 Page 44 of 59 PagelD: 5014
Case 2:16-cv-00881-JLL-JAD Document161 Filed 02/01/19 Page 41 of 56 PagelD: 3831

Plaintiffs seek to apply to the nationwide class.* To state a claim for fraudulent concealment under
New Jersey law, a plaintiff must establish: (1) a material misrepresentation or omission of a
presently existing or past fact; (2) knowledge or belief by the defendant of its falsity or knowing
the omission to be material; (3) intention that the other person rely on it; (4) reasonable reliance
thereon by the other person; and (5) resulting damages. Delaney v. Am. Express Co., No. 06-5134,
2007 WL 1420766, at *5 (D.N.J. May 11, 2007); Gennavi v. Weichert Co, Realtors, 148 N.J. 582,
610 (1997). Rule 9(b) applies to fraudulent concealment claims, GKE Enters., LLC y, Ford Motor
Credit Co. LLC USA, No. 09-4656, 2010 WL 2179094, at *4 (D.N.J. May 26, 2010); however, as
mentioned above, Plaintiffs are not required to plead fraud by omissions claims as precisely as
affirmative misrepresentation claims, Fe/dman, 2012 WL 6596830, at *10, so long as the
complaint places “the defendant on notice of the precise misconduct with which it is charged,
Montich v. Miele USA, Inc., 849 F. Supp. 2d 439, 443 (D.N.J. 2012) (quoting Frederico, 507 F.3d
at 200).

Mercedes contends that Plaintiffs have failed to satisfy the what, who, where, or when of
the alleged fraudulent concealment, as required by Rule 9(b). In doing so, Mercedes mistakenly
focuses on Mercedes’ affirmative misrepresentations set forth in the FAC. For example, Mercedes
argues that “every plaintiff fails to plead sufficiently the ‘what’ to satisfy Rule 9(b) because they

fail to specify what false statements were allegedly made regarding their vehicle.” (ECF No. 117-

 

8 Mercedes’ challenges to fraudulent concealment claims under Jaws other than New Jersey’s are few. Defendant
alleges that there is no private cause of action for fraudulent concealment under Connecticut law, (ECF No. 117-1
at 48 n.17 (citing Travior v. Awe, 899 F, Supp. 2d 216, 224-25 (D, Conn, 2012))), and argues that a commercial
transaction does not give rise to a duty lo disclose under Illinois law, and thus mirrors New Jersey law, (ECF No.
117-f at52n.22), The Court agrees with Plaintiffs regarding Connecticut law, in that Connecticut recognizes claims
for fraudulent concealment but calls them fraud by “suppression” or “nondisclosure.” Reville vy. Reville, 312 Conn.
428, 441 (2014) (“Fraud by nondisclosure . . . involves the failure to make a full and fair disclosure of known facts
connected with a matter about which a party has assumed to speak, under circumstances in which there is a duty to
speak, ,.. A lack of full and fair disclosure of such facts must be accompanied by an intent or expectation that the
other party will make or will continue in a misiake, in order to induce that other party to act to her detriment.”). As
to the question of whether Defendants had a duty to disclose under Illinois law, that question is answered below.

Al
Case 3:17-cv-00699-BRM-LHG Document 249 Filed 02/05/19 Page 45 of 59 PagelD: 5015
Case 2:16-cv-00881-JLL-JAD Document 161 Filed 02/01/19 Page 42 of 56 PagelD: 3832

| at 48-49 (referring to Plaintiff Andary, who “allege[d] that she read on the ‘Mercedes website’
‘something about a “green generation of Mercedes”) (quoting FAC 4] 33)). With regard to the
“who” element of Rule 9(b), Mercedes again argues that “[fjorty-nine plaintiffs . . . attribut(e]
claimed statements to dealership representatives or unidentified third-party websites.” (ECF No.
117-1 at 49). In attacking Plaintiffs’ fraudulent concealment claims, Mercedes applies a
heightened Rule 9(b) standard to affirmative statements that Plaintiffs no longer rely on except to
show the materiality of the omissions.

When looking at Plaintiffs’ allegations conceming Defendants’ omissions, they have
sufficiently notified Mercedes and Bosch of the precise misconduct with which they are charged.
Plaintiffs allege that Defendants “programmed [the] BlueTEC vehicles to turn off or otherwise
limit the effectives of the emission reduction systems during normal real world driving,”
throughout the entire period of BlueTEC vehicle production and sale in the U.S. (FAC fj 10, 13).
Plaintiffs also allege that Mercedes failed to disclose these facts about the emissions controls
nationwide. (FAC 4 316). Similar allegations have been found to satisfy Rule 9(b) both within
and outside of this district in other automotive defect cases. See Volkswagen, 2018 WL 4777134,
at *24 (dismissing plaintiffs’ fraudulent misrepresentation claims but finding that the fraudulent
omissions claims survived, because plaintiffs identified “the specifics of what VW failed to
disclose: (1) that ‘the Clean Diesel engine systems were not EPA-compliant,’ and (2) that the class
vehicles ‘used software that caused the vehicles to operate in low-emission test mode during
emissions testing’”); Counts, 237 F. Supp. 3d at 599 (finding that plaintiffs sufficiently alleged
that GM “actively concealed and had exclusive knowledge of the alleged ‘defeat device’”),
Feldman, 2012 WL 6596830, at *10 (holding that plaintiffs adequately stated a claim of fraud by

omission where they “allege{d] specific facts showing Defendants’ knowledge and concealment
Case 3:17-cv-00699-BRM-LHG Document 249 Filed 02/05/19 Page 46 of 59 PagelD: 5016
Case 2:16-cv-00881-JLL-JAD Document 161 Filed 02/01/19 Page 43 of 56 PagelD: 3833

of the alleged defect”). This Court will not dismiss Plaintiffs’ state-law fraudulent concealment
claims for failure to meet the standards of Rule 9{b).

Mercedes concludes that “(because no plaintiff has sufficiently alleged under Rule 9(b)’s
heightened pleading standard the what, who, where, and when of any fraud, no plaintiff has
adequately pled reliance, and all of their claims must be dismissed.” (ECF No. 117-1 at 50-51).
However, as the Court just found, Plaintiffs met the standards of Rule 9(b). Even still, the burden
of establishing reliance on an omission is not difficult. Plaintiffs need not “offer direct proof that
the entire class relied on defendant’s representation that omitted materials facts, where the
plaintiffs have established that the defendant withheld these material facts for the purpose of
inducing the very action the plaintiffs pursued.” Varacallo v. Mass. Mut. Life Ins. Co., 332 Nd.
Super. 31, 50 (App. Div. 2000); see also Counts, 237 F. Supp. 3d at 596-97 (citing Varacaile and
concluding that the plaintiffs need not plead individualized reliance for fraud by omission under
New Jersey law).”

Bosch also contends that Plaintiffs “failfed] to plead any facts to suggest reliance on any
specific or actionable representation by [it].” (ECF No. 118-1 at 59), However, for the same
reasons that Plaintiffs need not establish direct reliance on Mercedes representations, they need
not establish direct reliance on Bosch's: they allege that Bosch intentionally withheld the existence

of the defeat device while simultaneously promoting clean diesel technology around the country.

 

° Mercedes does not brief the Court on the differences in the laws of the various state subclasses with respect to
reliance and fraudulent concealment. To the extent that Mercedes purports to rely on Appendix A to its brief, that
attachment does not provide state-specific legal citation or information beyond a boilerplate statement that there was
a {failure to satisfy Rule 9(b) with respect to reliance, by failing to allege the whar and when of the purported
fraud.” (e.g., ECF No. 117-2 at 4 (referencing Plaintiff Roberts)). Thus, the Court declines to do a state-by-state
analysis on the differing requirements for pleading reliance in fraudulent concealment claims at this stage. See
Counts, 237 F. Supp. 3d at 597 (deciding that “the Court will not sue sponte analyze the elements of fraudulent
concealment from each state’s law that Plaintiffs purport to sue under” where the defendant did not specifically raise
the arguinent).
Case 3:17-cv-00699-BRM-LHG Document 249 Filed 02/05/19 Page 47 of 59 PagelD: 5017
Case 2:16-cv-00881-JLL-JAD Document 161 Filed 02/01/19 Page 44 of 56 PagelD: 3834

Under New Jersey law, “courts will not imply a duty to disclose, unless such disclosure is
necessary to make a previous statement true or the parties share a ‘special relationship.’” Lightning
Lube, Inc. v. Witco Corp., 4 F.3d 1153, 1185 Gd Cir. 1993). The categories of relationships that
give rise to a duty to disclose are: “(1) fiduciary relationships, such as principal and agent, client
and attorney, or beneficiary and trustee; (2) relationships where one party expressly reposits trust
in another party, or else from the circumstances, such trust necessarily is implied; and (3)
relationships involving transactions so intrinsically fiduciary that a degree of trust and confidence
is required to protect the parties.” Jd, Here, Plaintiffs do not assert that they fall into one of the
special relationship categories with Defendants. As such, the Court will only focus on the parties’
arguments challenging whether or not a duty to disclose existed to make a previous statement
true.!°

Mercedes claims that Plaintiffs “cannot establish that disclosure was necessary to make
true a previous statement made by [Mercedes],” because “the alleged representations vary from
plaintiff to plaintiff.” (ECF No. 117-1 at 53). Mercedes argues that this distinguishes the facts at
hand from Jn re Volkswagen Timing Chain Products Liability Litigation, No. 16-2765, 2017 WL
1902160 (D.N.J. May 8, 2017), because in Timing Chain, the partial disclosures were uniform.
(ECF No. 117-1 at 53). The Court disagrees and finds that the facts at hand establish a duty to
disclose for Mercedes and Bosch. Here, Plaintiffs set forth numerous examples of Mercedes’
nationwide marketing efforts to promote its BlueTEC clean diesel vehicles. (FAC ff] 323-27). In

none of those examples does Mercedes disclose that the purported benefits of the BlueTEC engine

could only be achieved through or were completely obscured by the use of a defeat device. These

 

8B osch ignores the aspect of the duty to disclose that flows from a previous false statement and instead only focuses
on the existence of a special relationship. (ECF No. 118-1! at 59).

44
Case 3:17-cv-00699-BRM-LHG Document 249 Filed 02/05/19 Page 48 of 59 PagelD: 5018
Case 2:16-cv-00881-JLL-JAD Document 161 Filed 02/01/19 Page 45 of 56 PagelD: 3835

allegations are sufficient to establish partial disclosures that Mercedes had an obligation to make
true. See Timing Chain, 2017 WL 1902160, at *20 (finding that the plaintiffs plead a partial
disclosure after which the defendant had a duty to disclose “any and all information regarding the
Timing Chain System” to plaintiffs, where the plaintiffs alleged that the defendant “represent[ed]
in the maintenance schedules that the timing belt, which performs the same function as the Timing
Chain System, will need service after a certain time but makes no representation that the Timing
Chain System will need maintenance”); Strawi v. Canuso, 271 N.J. Super. 88, 104 (App. Div.
1994) (establishing a duty on buyers and brokers of real estate to disclose the existence of off-site
conditions that were unknown to the buyer but that were known or should have been known to the
seller and that would reasonably and foreseeably affect the value or desirability of the property),
aff'd 140 N.J. 43 (1995).

In fact, in Strawn, the New Jersey Supreme Court adopted the interpretation of the
Restatement (Second) of Torts which imposes a “duty upon a party to disclose to another ‘facts
basic to the transaction, if he knows that the other is about to enter into it under a mistake .. . and
the other, because of the relationship between them, the customs of the trade or other objective

133

circumstances, would reasonably expect a disclosure of those facts,’” where the nondisclosure of
those facts amounts to taking advantage of the plaintiffs ignorance, such that it would be “shocking
to the ethical sense of the community, and [would be} so extreme and unfair, as to amount to a
form of swindling.” United Jersey Bank v. Kensey, 306 N.J, Super. 540, 554 (App. Div. 1997)
(citations omitted). It is this Court’s opinion that Mercedes and Bosch’s active concealment of the
existence of the defeat device amounts to such a situation. Cf FCA, 295 F. Supp. 3d at 1009

(finding that allegations of defendants’ active concealment of the defeat devices was sufficient to

establish a duty to disclose under New Jersey law); Counts, 237 F. Supp. 3d at 600 (noting that the

45
Case 3:17-cv-00699-BRM-LHG Document 249 Filed 02/05/19 Page 49 of 59 PagelD: 5019
Case 2:16-cv-00881-JLL-JAD Document i61 Filed 02/01/19 Page 46 of 56 PagelD: 3836

defendant’s alleged active concealment of the defeat device was sufficient to establish a duty to
disclose in some states).!!
F. Plaintiffs’ State Statutory Claims

1. Rule 9(b), Causal Nexus, and False, Deceptive, or Misleading Statements

Mercedes argues that Plaintiffs fail to state claims for violations of various states’ consumer
protection statutes under Rule 9(b) because Plaintiffs have not pled a “causal nexus” between
Mercedes’ unlawful conduct and Plaintiffs’ injury with enough specificity and because Plaintiffs
have “failed to allege facts establishing that the Mercedes Defendants made” false, deceptive, or
misleading statements. (ECF No. 117-1 at 54-55). Mercedes attempts to address these state-
specific arguments by citing to an “Appendix B,” attached to their brief. (ECF No, 117 at 54~55).
Appendix B is a six-page document containing four columns: the state law that applies, the causes
of action under that state’s law, the elements of the cause of action that Plaintiffs allegedly fail to
establish, and “relevant authorities.” (ECF No. 117-3 at 1-6). There is no context or analysis
accompanying this document. Two courts have rejected similar attempts to argue that Plaintiffs
have failed to meet the pleading requirements of various states’ consumer protection statutes
through an appendix. See FCA, 295 F. Supp. 3d at 1015 (deeming arguments made in a joint
appendix regarding the plaintiffs’ failure to allege reliance, a deceptive act, omission, or practice,
and a concrete, nonspeculative loss in relation to consumer protection claims as waived); Counts,
237 F. Supp. 3d at 593-94 (“Neither party makes a colorable effort to individually address the

validity of Plaintiffs’ ... consumer protection ... claims on a state specific basis. Rather, each

 

''As to Mercedes’ contention that Illinois law would also not impose a duty to disclose in this scenario, that argument
fails. See Heider vy. Leewards Creative Crafts, 613 N.E.2d 805, 814 (1993) (“Mere silence in a business transaction
does not amount to fraud. Yet, silence accompanied by deceptive conduct or suppression of material facts gives rise
to active concealment; it is then the duty of the party which has concealed information to speak.”).

46
Case 3:17-cv-00699-BRM-LHG Document 249 Filed 02/05/19 Page 50 of 59 PagelD: 5020
Case 2:16-cv-00881-JLL-JAD Document 161 Filed 02/01/19 Page 47 of 56 PagelD: 3837

attempts to ‘raise’ certain state-specific arguments by referencing appendices attached to their
briefing. ... The parties’ scattershot effort to raise arguments and defenses by simply citing to
dozens, if not hundreds, of state court cases will not be addressed.”). This Court will also do the
same. As in Counts, this Court agrees that “[c]ourts are not responsible for combing through
appendices in an attempt to swa sponte raise and resolve legal arguments which the parties have
not briefed.” 237 F. Supp. 3d at 594.

In any event, Mercedes’ arguments regarding causal nexus and false, deceptive, or
misleading statements have been adequately addressed elsewhere in this Opinion. As to the
existence of a causal nexus, this Court conducted an in-depth analysis of the causal link between
Mercedes’ alleged unlawful conduct and Plaintiffs’ alleged injuries in the portions of the brief
discussing Article III standing and RICO causation. See supra Sections I].A.2, B.2. With respect
to whether Plaintiffs have adequately pled false, deceptive, or misleading statements, that has been
discussed throughout, but particularly in reference to Plaintiffs’ common Jaw fraud claims supra
Section HI.E. This Court also notes that Duramax analyzed the state consumer protection claims
in conjunction with the state common law fraud claims without meaningful distinction. 298 F.
Supp. 3d at 1057-65.

1. Bosch and the Michigan Consumer Protection Act

Bosch argues that Plaintiffs fail to state a claim under the Michigan Consumer Protection
Act (““MCPA”), because they have failed “to identify any purportedly false affirmative
misrepresentation by” Bosch, they have not identified Bosch’s duty to disclose, and they have not
alleged any injury as a result of Bosch’s conduct. (ECF No. 118-1 at 60). By Bosch’s own
admission, an omission suffices as a “material misrepresentation” under the MCPA, (ECF No.

{18-1 at 60). The Court has already established that Bosch made material omissions that it had a

47
Case 3:17-cv-00699-BRM-LHG Document 249 Filed 02/05/19 Page 51 of 59 PagelD: 5021
Case 2:16-cv-00881-JLL-JAD Document 161 Filed 02/01/19 Page 48 of 56 PagelD: 3838

duty to disclose. Supra Section I11.E. Additionally, the Court has rejected Bosch’s argument that
Plaintiffs have not adequately pled that they suffered an injury as a result of Bosch’s conduct.
Supra Section WLA.2.i1

2. Ascertainable Loss under New Jersey and Florida Law

Mercedes argues that Plaintiffs Caputo, Caniero, Watkins, Carroll, and Cunningham “fail
to plead injury with the specificity required under the consumer protection statutes of New Jersey
and Florida because they have not alleged sufficient facts to show they suffered an ascertainable
loss.” (ECF No. 117-1 at 56). Ascertainable loss is an essential element of a claim under the New
Jersey Consumer Fraud Act (NJCFA). Smajlaj v. Campbell Soup Co., 782 F. Supp. 2d 84, 9?
(D.N.J. 2011). Mercedes claims that because Plaintiffs have failed to plead how much they paid
for their vehicles and how much a comparable vehicle would cost, they have not satisfied the
standard for ascertainable loss. (ECF No. 117-1 at 56 (citing /n re Riddell Concussion Reduction
Litig., 77 F. Supp. 3d 422, 439 (D.N.J. 2015))). Plaintiffs contend that Riddell is in conflict with
New Jersey Supreme Court precedent, suggesting that New Jersey’s highest court does not require
a plaintiff to plead a price comparison, because “if the damages calculation were so simple, expert
testimony would never be necessary.” (ECF No. 126 at 66-67).

Here, Mercedes has the better argument. “In cases involving... misrepresentation, either
out-of-pocket loss or a demonstration of loss in value wili suffice to meet the ascertainable loss
hurdle... .” Thiedemann v. Mercedes-Benz USA, LLC, 183 NJ. 234, 248 (2005). In
demonstrating that out-of-pocket loss or loss in value, the New Jersey Supreme Court has explicitly
endorsed the necessity of a price comparison in pleadings seeking to state a claim under the
NJCFA. See D'Agostino v. Maldonado, 216 N.J. 168, 191 (2013) (detailing that an ascertainable

loss must be capable of calculation), Thiedemann, 183 N.J, at 248 (describing ascertainable loss

48
Case 3:17-cv-00699-BRM-LHG Document 249 Filed 02/05/19 Page 52 of 59 PagelD: 5022
Case 2:16-cv-00881-JLL-JAD Document 161 Filed 02/01/19 Page 49 of 56 PagelD: 3839

as “not hypothetical or illusory” and a loss that “must be presented with some certainty
demonstrating that it is capable of calculation, although it need not be demonstrated in all its
particularity”). This district has interpreted the New Jersey Supreme Court precedent fo require
this price comparison as well. E.g., Riddell, 77 F. Supp. 3d at 439; Smajiaj, 782 F. Supp. 2d at
100-01. In fact, in Bosland v, Warnock Dedge, inc., the New Jersey Supreme Court addressed the
question of ascertainable loss in an automobile overcharge case. There, the Supreme Court held
that “the overcharge in question is one that can be readily quantified and thus [] ascertainable
within the meaning of the CFA.” 197 N.J. 543, 559 (2009). The plaintiff in Bosland though had
specifically outlined the fee payments demonstrating that she could have been overcharged by
either $40 or $20. Jd, at 548.

Plaintiffs have not done that here. In their brief they do not set forth any instances of a
price comparison in the FAC, nor can the Court find any. What Plaintiffs have done is set the table
for a price comparison, alleging that Plaintiffs would not have purchased or leased the BlueTEC
vehicles at the prices they paid, or would have purchased or leased a less expensive alternative.
(E.g., FAC 9535). They have not gone one step further to compare the price of a Polluting Vehicle
with what they believe to be a comparable replacement. E.g., Smajlaj, 782 F. Supp. 2d at 103
(finding a sufficient allegation of ascertainable loss where plaintiffs alleged that when they bought
a can of soup mislabeled as low-sodium they overpaid for what was essentially full-sodium soup
that they alleged to be 20 to 80 cents cheaper).

Additionally, Plaintiffs’ argument that expert testimony would never be required if the
NICFA only allowed claims with easily calculable ascertainable losses misses the mark. This is
because, as mentioned above, the pleading need not demonstrate the ascertainable loss ‘‘in all its

particularity.” Thiedemann, 183 N.J. at 248. Ascertainable loss sets “the stage for establishing

49
Case 3:17-cv-00699-BRM-LHG Document 249 Filed 02/05/19 Page 53 of 59 PagelD: 5023
Case 2:16-cv-00881-JLL-JAD Document 161 Filed 02/01/19 Page 50 of 56 PagelD: 3840

the measure of damages.” Jd. “There is no calculation of ‘damages sustained’ unless the
ascertainable loss requirement is first satisfied. The two concepts indeed have separate functions
in the analysis.” D’Agostino, 216 N.J. at 192. Thus, the idea that requiring Plaintiffs to plead
ascertainable loss as described above will necessarily write out a nuanced calculation of damages
is incorrect. As such, Plaintiffs have failed to state a claim under the NJCFA. The Court will
allow Plaintiffs to amend this claim.

As to Florida’s Deceptive and Unfair Trade Practices Act (FDUTPA), this Court agrees
with Judge Simandle in Riddelf that actual damages under the FDUTPA are measured as “the
difference in the market value of the product or service in the condition in which it was delivered
and its market value in the condition in which it should have been delivered according to the
contract of the parties.” 77 F. Supp. 3d at 439 (quoting Rollins, Inc. v. Butland, 951 So. 2d 860,
869 (Fla. Dist. Ct. App. 2006)). However, this Court does not agree that this definition from
Rollins establishes a pleading standard, as nothing in that case indicates that the Florida District
Court of Appeal intended that definition to apply as a hurdle that must be cleared at the motion to
dismiss phase. In fact, the 11th Circuit, the Southern District of Florida, and other courts analyzing
FDUTPA have held that the pleading standard for a an FDUTPA claim is less stringent than the
definition of actual damages. See, e.g., Fitzpatrick v. General Mills, Inc., 635 F.3d 1279, 1283
(11th Cir. 2011) (“[EJach putative class member would only need to show that he or she paid a
premium for YoPlus to be entitled to damages under the FDUTPA.”), Hasemann v. Gerber Prods,
Co., No. 15-2995, 2016 WL 5477595, at * 21 (E.D.N.Y. Sept. 28, 2016) (“A plaintiff may recover
damages under the FDUTPA by alleging that the plaintiff ‘paid a price premium’ for the allegedly
deceptive product.”) (quoting Carriuolo v. Gen. Motors Co., 823 F.3d 977, 986 (LI th Cir. 2016));

Moss v. Walgreen Co., 765 F. Supp. 2d 1363, 1367 n.1 (8.D, Fla. 2011) (stating that a consumer

50
Case 3:17-cv-00699-BRM-LHG Document 249 Filed 02/05/19 Page 54 of 59 PagelD: 5024
Case 2:16-cv-00881-JLL-JAD Document 161 Filed 02/01/19 Page 51 of 56 PagelD: 3841

suffers damages when she pays “more for the product than she otherwise would have,” based on a
manufacturer’s deceptive practice, regardless of whether or not the consumer relied on the
deceptive practice). Thus, Plaintiffs have adequately stated their FDUTPA claim.

3. Statutory Time Bars

Mercedes next argues that Plaintiff Mose’s Alabama claim, Findlay and Rubey’s Indiana
claims, and Watkins’ Florida claim are time barred, as those statutes of limitation and repose
“begin to run from the date that the alleged tort eecurred—i.e., the original purchase date of the
vehicles.” (ECF No. 117-1 at 57).

The parties do not dispute that Alabama’s consumer protection statute is subject to a four-
year statute of repose. Mercedes presumes that Mose’s purchase took place “in or near 2007,”
because it was a 2007 model vehicle. (ECF No. 117-1 at 57). However, the FAC explicitly states
that Mose purchased his vehicle in February of 2013, (FAC § 29), and thus falls within the statute
of repose. Mercedes also argues in a footnote that because Mose asserted an Alabama Deceptive
Trade Practices Act, he waived his right to bring other claims. (ECF No. 117-1 at 57 n.25). Given
that Mercedes asserted an argument on which there is a split of authority, /7 re Gen, Motors LLC
Ignition Switch Litig., 257 F. Supp. 3d 372, 405 (8.D.N.Y. 2017), in a footnote, this Court declines
to address that argument. John Wyeth & Bro. Lid. v. CIGNA Int'l Corp., 119 F.3d 1070, 1076 n.6
(3d Cir. 1997) (“[A]rguments raised in passing (such as, in a footnote), but not squarely argued,
are considered waived).

As to Plaintiff Watkins’ Florida claim, Mercedes again argues that because Watkins
purchased a used vehicle in 2013, the vehicle must have originally been sold prior to 2013 and
thus is subject to a four-year statute of limitations. (ECF No. 117-1 at 57-58). Mercedes cites no

law supporting its proposition that the original sale date of the new car is what starts the clock

S|
Case 3:17-cv-00699-BRM-LHG Document 249 Filed 02/05/19 Page 55 of 59 PagelD: 5025
Case 2:16-cv-00881-JLL-JAD Document 161 Filed 02/01/19 Page 52 of 56 PagelD: 3842

running on the statue of limitations rather than the purchase date of the used car by Plaintiff
Watkins. Moreover, Mercedes incorrectly argues that FDUTPA’s statute is not tolled by the
actions at bar. In re Takata Airbag Prods. Liab. Litig., 193 F. Supp. 3d 1324,1344, 1346 (S.D.
Fla. 2016) (stating that “the doctrine of fraudulent concealment will operate to toll the statute of
limitations when it can be shown that fraud has been perpetrated on the injured party sufficient to
piace him in ignorance of his right to a cause of action or to prevent him from discovering his
injury,” and tolling the plaintiff's FDUTPA claim based on this reasoning). Plaintiff Watkins’
FDUTPA claim is not barred by the statute of limitations.

With respect to Findlay and Rubey’s Indiana consumer protection claims, Mercedes again
uses the vehicle model years as the purchase dates, (ECF No. 117-1 at 58), when Findlay purchased
his vehicle in August 2015 and Rubey purchased his vehicle in January 2014. This would put
Findlay’s purchase inside the two year statute of limitations. Ind, Code § 24-5-0,5-5(b). As to
Rubey’s purchase, Mercedes’ alleged active and intentional fraudulent concealment operates to
toll the statute of limitations. Cwiakala v. Economy Autos, Ltd., 587 F. Supp. 1462, 1466 (N.D.
Ind. 1984).

4, State Consumer Protection Class Action Bars

Mercedes also argues that Plaintiffs’ claims under the consumer protection laws of
Alabama, Georgia, Mississippi, Montana, Ohio, South Carolina, and Tennessee are barred because
the consumer protection laws of those states do not permit class actions. (ECF No. 117-1 at 59).
Mercedes argues that pursuant to Shady Grove Orthopedic Associates, P.A, v. Allstate Insurance
Company, 559 U.S. 393 (2010), Rule 23 does not override state substantive law to permit class
actions in this situation. (ECF No. 117-1 at 59). This Court has twice addressed and rejected this

argument. in re Liquid Aluminum Sulfate Antitrust Litig,, 16-md-2687, 2017 WL 3131977, at *25
Case 3:17-cv-00699-BRM-LHG Document 249 Filed 02/05/19 Page 56 of 59 PagelD: 5026
Case 2:16-cv-00881-JLL-JAD Document 161 Filed 02/01/19 Page 53 of 56 PagelD: 3843

(D.N.J. July 20, 2017) (holding that Shady Grove instructs that state consumer protection class
action bars do not apply to those claims if brought as a class action under Federal Rule of Civil
Procedure 23); Timing Chain, 2017 WL 1902160, at *24 (holding the same); see also Fitzgerald
vy. Gann Law Books, Inc., 956 F. Supp. 2d 581, 586 (D.N.J. 2013) (‘Shady Grove holds that, even
where a federal-court plaintiff asserts a state-law cause of action, Rule 23 may permit class-wide
relief where state law would deny it.”).
G. Arbitration

Mercedes’ final argument is that two plaintiffs, Andary and Feller, are bound to arbitrate
all of their claims pursuant to their purchase agreements. (ECF No. 117-1 at 61). Generally, an
agreement to arbitrate a dispute “is a matter of contract and a party cannot be required to submit
to arbitration any dispute which he has not agreed so to submit.” £.M. Diagnostic Sys., Inc. v.
Local 169, Int'l Bhd. of Teamsters, Chauffeurs, Warehousemen & Helpers of America, 812 F.2d
91, 94 (3d Cir. 1987) (quoting United Steelworkers of Am. v. Warrior & Gulf Navigation Co., 363
U.S. 574, 582 (1960)). The Federal Arbitration Act (“FAA”), applies to arbitration clauses
contained in contracts involving matters of interstate commerce. See 9 U.S.C. § 2; Moses H. Cone
Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24 (1983). When a party, whose claims are
subject to the FAA, refuses to arbitrate the district court must decipher whether the claims are
arbitrable. Medtronic Ave, Inc. v. Advanced Cardiovascular Sys., Inc., 247 F.3d 44, 54 (3d Cir.
2001) (citing ATT Techs., Inc. v. Comms. Werkers of Am., 475 U.S. 643, 649 (1986))._ In doing
so, the district court applies “the relevant state contract law to questions of arbitrability, which may
be decided as a matter of law only if there is no genuine issue of material fact when viewing the
facts in the light most favorable to the nonmoving party.” Aliments Krispy Kernels, Inc. v. Nichols

Farms, 851 F.3d 283, 288-89 (3d Cir. 2017).

53
Case 3:17-cv-00699-BRM-LHG Document 249 Filed 02/05/19 Page 57 of 59 PagelD: 5027
Case 2:16-cv-00881-JLL-JAD Document 161 Filed 02/01/19 Page 54 of 56 PagelD: 3844

“(Federal policy favors arbitration and thus a court resolves doubts about the scope of an
arbitration agreement in favor of arbitration.” Medtronic, 247 F.3d at 55 (citing Moses H. Cone,
460 U.S. at 24-25). However, “f{i]f there is doubt as to whether such an agreement [to arbitrate}
exists, the matter, upon a proper and timely demand, should be submitted to a jury.” Par-Knit,
Par-Knit Mills, Inc. v. Stockbridge Fabrics Co., 636 F.2d 51, 54 (3d Cir. 1980), abrogated on
other grounds by Aliments, 851 F.3d at 287-88. In considering a motion to compel arbitration, a
court must engage in a two-step analysis: it must determine first whether there is a valid agreement
to arbitrate and, if so, whether the specific dispute falls within the scope of said agreement.
See Century Indem, Co. v. Certain Underwriters at Lloyd's, 584 F.3d 313, 523 (3d Cir. 2009).

Andary and Feller’s arbitration provision reads as follows:
ARBITRATION PROVISION
PLEASE REVIEW + IMPORTANT * AFFECTS YOUR LEGAL RIGHTS

1. EITHER YOU OR WE MAY CHOOSE TO HAVE ANY DISPUTE BETWEEN US
DECIDED BY ARBITRATION AND NOT IN COURT OR BY JURY TRIAL.

2. IFA DISPUTE IS ARBITRATED, YOU WILL GIVE UP YOUR RIGHT TO PARTICIPATE
AS A CLASS REPRESENTATIVE OR CLASS MEMBER ON ANY CLASS CLAIM YOU
MAY HAVE AGAINST US INCLUDING ANY RIGHT TO CLASS ARBITRATION OR
ANY CONSOLIDATION OF INDIDIVDUAL ARBITRATIONS.

3. DISCOVERY AND RIGHTS TO APPEAL IN ARBITRATION ARE GENERALLY MORE
LIMITED THAN IN A LAWSUIT, AND OTHER RIGHTS THAT YOU AND WE WOULD
HAVE IN COURT MAY NOT BE AVAIABLE IN ARBITRATION.

(ECF No. 117-4 at 9, 13).

54
Case 3:17-cv-00699-BRM-LHG Document 249 Filed 02/05/19 Page 58 of 59 PagelD: 5028
Case 2:16-cv-00881-JLL-JAD Document 161 Filed 02/01/19 Page 55 of 56 PagelD: 3845

Mercedes admits that it was not a signatory to these purchase or lease agreements. (ECF No, 117-
1} at 62). As this Court explained in Timing Chain:

Basic contract law requires parties to be in privity with each other in order for them

to enforce the terms of a contract. See Black's Law Dictionary (10th ed. 2014)

(defining privity of contract as “[t]he relationship between the parties to a contract,

allowing them to sue each other but preventing a third party from doing so”). Since

the parties never personally entered into an agreement with each other, no privity

of contract between Plaintiffs and Defendant can be established. ... Hence, without

privity of contract between the parties, Defendant . .. cannot enforce the arbitration

clause contained within the purchase and/or lease agreements signed by Plaintiffs

and the various dealerships. Thus, in accordance with [Century Indemnification

Company,] there is no valid agreement between the parties that this Court can

enforce, and the Motion to Compel Arbitration must be denied.
2017 WL 1902160, at *8.

Even still, Mercedes argues, this is the type of relationship in which a non-signatory can
enforce the arbitration agreement. (ECF No. 117-1 at 62). Courts have permitted “non-signatory
third party beneficiaries to compel arbitration against signatories of arbitration agreements.” ELI.
DuPont de Nemours and Co. v. Rhone Poulenc Fiber and Resin Intermediates, S$.A.S., 269 F.3d
187, 195 (3d Cir. 2001). For example, courts have “bound a signatory to arbitrate with a non-
signatory at the nonsignatory's insistence because of the close relationship between the entities
involved, as well as the relationship of the alleged wrongs to the nonsignatory's obligations and
duties in the contract... and [the fact that] the claims were intimately founded in and intertwined
with the underlying contract obligations.” EF. DuPont, 269 F.3d at 199-200 (citations and
quotations omitted). “The distinction between signatories and non-signatories is important to
ensure that short of piercing the corporate veil, a court does not ignore the corporate form of a non-
signatory based solely on the interrelatedness of the claims alleged.” Jd. at 202.

This Court rejected the same argument in Timing Chain. 2017 WL 1902160, at *9, Asin

Timing Chain, the FAC indicates that Plaintiffs each purchased and/or leased their vehicle from

55
Case 3:17-cv-00699-BRM-LHG Document 249 Filed 02/05/19 Page 59 of 59 PagelD: 5029
Case 2:16-cv-00881-JLL-JAD Document 161 Filed 02/01/19 Page 56 of 56 PagelD: 3846

an authorized car dealership, that they entered into the purchase or lease agreement with that
dealership, and that the agreement contained only the dealership’s name and Andary and Feller’s
names. “Accordingly, there [is] no relationship, let alone a close one, that” indicates that the Court
should permit Mercedes to enforce the arbitration agreements. As such Mercedes’ motion to
compel arbitration is denied.
IV. CONCLUSION

For the reasons stated herein, Mercedes’ motion to dismiss the First Amended Complaint

is granted in part and denied in part, and Bosch’s motion to dismiss the First Amended Complaint

is denied. An appropriate Order accompanies this Opinion.

/ a
DATED: February , 2019

    

 

Chief Judge, United States District Court

56
